Explanations of vote
Written explanations of vote
Above all, the proposed candidate has political experience, and also auditing and financial experience, although the latter is perhaps not as strong as might be hoped. I am voting in favour of this candidate, but I believe that more thought needs to be given to the type of qualifications that Members of the Court of Auditors ought to have.
I supported the nomination of Hans Gustaf Wessberg as a Member of the Court of Auditors because he has over 30 years of professional experience of high level management in public institutions as well as private enterprises in Sweden. A large part of his career has been devoted to improving conditions for private enterprises in Sweden, as manager in organisations representing industry interests in public life. He also has extensive experience of public service, as both a politician and civil servant. He has served as director general of the Swedish Companies Registration Office, an independent government agency, and as state secretary on several occasions. That is why I am convinced that he has the qualities required for this post.
The curriculum vitae submitted by H.G. Wessberg for his nomination as a member of the Court of Auditors shows skills and experience that are certainly in line with the technical and scientific standards required by the position. In particular, Mr Wessberg's commitment to the private-sector business fabric makes the candidate particularly suited to ensuring the balance between EU law and the specific demands of both the market and the people of Europe. I therefore voted in favour of this proposal for a European Parliament decision.
in writing. - I voted for Sweden's nomination of H.G. Wessberg to join the European Court of Auditors and replace Lars Heikensten. When the Budgetary Control Committee interviewed Mr Wessberg on 24 May 2011, MEPs praised his past performance in both the private and public sectors. Once appointed, H.G. Wessberg will serve until the end of Sweden's mandate, that is until March 2012, and could then be re-elected for another mandate of six years. I wish him all the best in his new role.
I wish Mr Wessberg every success in the important office for which he has been chosen, and I am convinced that he will carry out the functions for which he has now been appointed with complete dedication and competence.
As expected, the hearing of the Swedish candidate for membership of the Court of Auditors was unproblematic. As was evident later in the vote, the final result was marginally in favour of the candidate. He has ministerial experience, as well as experience of working in the private sector. He has also worked in the area of defence, has handled finances and budgets at a high level and was also a supporter of Swedish membership of the EU.
in writing. - I voted to support Sweden's nomination of H.G. Wessberg to join the European Court. Mr Wessberg will replace Lars Heikensten, who left to become executive director of the Nobel Foundation. Mr Wessberg will take up his duties following his formal appointment by the Council of Ministers, scheduled for Friday, 10 June 2011.
The Court of Auditors is an institution that inspects the European Union's income and outgoings in order to verify their legality, as well as verifying good financial management. It operates in complete independence. In this spirit, the nomination of the individuals of which it is composed must be governed by capability and independence criteria. Mr Wessberg, from Sweden, has submitted his curriculum vitae, completed a written questionnaire and has been interviewed by the Committee on Budgetary Control. He has argued his case well enough to justify his appointment to the Court of Auditors, and to perform his duties capably and independently.
in writing. - The European Parliament,
having regard to Article 286(2) of the Treaty on the Functioning of the EU, pursuant to which the Council consulted Parliament (C7-0103/2011), having regard to the fact that at its meeting of 24 May 2011 the Committee on Budgetary Control heard the Council's nominee for membership of the Court of Auditors, having regard to Rule 108 of its Rules of Procedure, having regard to the report of the Committee on Budgetary Control,
whereas H.G. Wessberg fulfils the conditions laid down in Article 286(1) of the Treaty on the Functioning of the EU,
delivers a favourable opinion on the nomination of H.G. Wessberg as a Member of the Court of Auditors; instructs its President to forward this decision to the Council and, for information, the Court of Auditors, the other institutions of the European Union and the audit institutions of the Member States.
I voted against because I think that it is possible to find a more suitable person for the position offered, from a professional point of view.
I voted in favour of the report on the nomination of Mr Wessberg as member of the Court of Auditors. My decision is based on all of the information presented for this choice, including his responses to the questionnaire for candidates for membership of the Court of Auditors, annexed to this report, as they indicate compliance with the criteria laid down in Article 286(1) of the Treaty on the Functioning of the European Union (TFEU) and the need for members of the Court of Auditors to be fully independent. I therefore welcome the nomination of Mr Wessberg.
I voted for this report because I believe the Court of Auditors may benefit from Mr Wessberg's experience in the financial management of institutions. The candidate fulfils the conditions laid down in Article 286(1) of the Treaty on the Functioning of the European Union, and his curriculum vitae shows a series of high-level positions in financial management and budgetary control in public institutions and private enterprises. The candidate's answers to the questionnaire show that he is serious and highly motivated.
in writing. - I was pleased to support the Swedish candidate for the Court of Auditors.
Bearing in mind that the accusations date back to 2004, which means that they were made before Mrs Hankiss became a Member of this House, I am voting in favour of waiving her parliamentary immunity.
I support the rapporteur's recommendation to waive Mrs Hankiss's immunity in the case in question. The case pending against her has its origins in an incident dating back to early 2004, when she was not yet a Member of the European Parliament. Evidently, therefore, the rules of procedure concerning parliamentary immunity and privilege cannot apply, and so waiving her immunity complies with the rules governing this House's institutional and legal affairs.
The Central District Court in Buda, Budapest is asking the European Parliament to lift the immunity of MEP Ágnes Hankiss in connection with renewed criminal proceedings. Ágnes Hankiss was accused by a private plaintiff of allegedly committing the crime of public defamation and, in particular, the crime of defaming the memory of a dead person, the plaintiff's father. On the basis of the facts as stated, and in accordance with the rules of procedure of the Committee on Legal Affairs, I think it would be appropriate to recommend lifting immunity in this case.
Mrs Wallis claims that the same principles are always applied by the European Parliament with regard to the waiver of the immunity of its Members. That is a cynical lie. In a case concerning me personally, the Court of Justice ruled in 2010 that Parliament had violated my rights as an MEP - and it violated them again last month, on exactly the same grounds!
For her to say that an MEP's immunity should be waived because the comments for which he or she is being criticised did not come within the scope of his or her parliamentary activities is absolute nonsense from a legal point of view. If that had been the case, legal action would not have been possible! This is the basis of the current Article 8. By definition, Article 9 applies to activities beyond the scope of this Parliament! Parliament now preserves or waives immunity according to how it feels: it waives it for political opinions in one case, but preserves it for suspected tax evasion in another, considering it an example of fumus persecutionis. As I am more strongly attached to freedom of expression than the pseudo democrats in this House, I shall systematically refuse to waive the immunity of one of my fellow Members, from whichever political group, for the expression of his or her opinions, no matter how much they differ from my own.
The responsible committee recommends (unanimously) waiving parliamentary immunity because the Central District Court of Buda, Budapest, is asking the European Parliament to waive the immunity of its Member, Ágnes Hankiss, in connection with renewed criminal proceedings ordered by the judgment of the Supreme Court of the Republic of Hungary given on 12 November 2009. Ágnes Hankiss is accused by a private plaintiff of an alleged offence of defamation of honour committed in public (Section 179 of the Hungarian Criminal Code) and, in particular the defamation of the memory of a dead person, the plaintiff's father, under Section 181 of the Hungarian Criminal Code, as a result of a statement made during the programme 'Péntek 8 mondatvadász' on 23 January 2004. On 12 November 2009, the Supreme Court considered that there was indeed a violation of the substantive provisions of criminal law and ordered a renewed procedure to be conducted by the Central District Court of Buda. The court is to conduct this renewed procedure in light of considerations stated in the decision of the Supreme Court. The Central District Court of Buda opened renewed proceedings on 31 March 2010. On the same day, the proceedings were suspended on the grounds that Ágnes Hankiss enjoys parliamentary immunity as a Member of the European Parliament. The relevant request for the waiver of that immunity was made by the Court on 6 July 2010.
in writing. - I voted to waive the parliamentary immunity of Ágnes Hankiss, accused of defamation. Ms Hankiss's immunity was lifted because the events in question took place in 2004, before she was elected to the European Parliament (in July 2009), and because the case does not concern her political activities as an MEP.
Parliamentary immunity does not cover ordinary criminal cases. Ágnes Hankiss can be tried without her parliamentary activities being called into question. I voted to waive her immunity.
in writing. - Since Ágnes Hankiss is accused of alleged defamation under Section 181 of the Hungarian Criminal Code, as a result of a statement made during a programme on 23 January 2004, I voted in favour.
At the sitting of 6 September 2010, the President announced that he had received a letter sent by the Central District Court of Budapest on 6 July 2010 requesting the waiver of the parliamentary immunity of Mrs Hankiss, pursuant to Rule 6(2) of the Rules of Procedure. The President referred the request to the Committee on Legal Affairs pursuant to the same Rule. The report by the Committee on Legal Affairs, which was voted for unanimously, concluded that the present case does not come within the scope of the political activities of Mrs Hankiss as a Member of this House. It concerns instead a statement made in 2004, long before she was elected a Member of this House. The rapporteur has also found no evidence of fumus persecutionis: that is, a sufficiently serious and precise suspicion that the case has been brought with the intention of causing political damage to the Member. I therefore support the proposal by the Committee on Legal Affairs and voted in favour of waiving the parliamentary immunity of Mrs Hankiss.
On 6 July 2010, the Central District Court of Buda sent a request to waive the immunity of Ágnes Hankiss in connection with renewed criminal proceedings ordered by a judgment of the Supreme Court of the Republic of Hungary in 2009. On 23 January 2004, following a statement made during a programme, Mrs Hankiss was accused of an alleged offence of defamation of honour committed in public and, in particular, of defamation of the memory of a dead person.
In an appeal hearing on 25 March 2009, the Budapest Municipal Court acquitted Mrs Hankiss of the charges, but, on 12 November 2009, the Hungarian Supreme Court ordered a renewed procedure to be conducted by the Central District Court of Buda. The renewed proceedings were opened on 31 March 2010 and suspended the same day because of Mrs Hankiss's parliamentary immunity. For these reasons, and because the case does not come within the scope of Mrs Hankiss's political activities as a Member of the European Parliament, since it concerns a statement made long before she was elected a Member, I am voting in favour of waiving her parliamentary immunity.
in writing. - In favour. The case relates to an alleged offence of defamation which does not come within the scope of Ms Hankiss' political activities as an MEP, but relates instead to a statement made in 2004, before she was elected an MEP. The rapporteur has also found no evidence of fumus persecutionis.
I am voting in favour of this report as it covers the Commission's objectives of simplifying the legislation in force with a view to creating a better and clearer legislative environment for businesses, mainly with respect to the simplification of customs formalities carried out by importers of textile products.
Regulation (EC) No 1541/98 and Regulation (EEC) No 3030/93, which were initially adopted in order to implement trade policy measures in the textile sector, have now become obsolete instruments that constrain the free market and are poorly adapted to changes in the new regulatory environment.
Until recently, quantitative restrictions on imports originating in World Trade Organisation (WTO) member countries were in force, together with special safeguard provisions for textile products from the People's Republic of China. Those restrictions were eliminated with the expiry of the WTO agreement in 2005, as were the provisions for China in 2008. Therefore, the only effective method of preventing distortions in the market and continuing to control textile imports is still to subject such imports to verification procedures that require indication of the country of origin. That indication is, in fact, contained in the proposal for a regulation on 'Made in' origin marking, which was adopted in this Chamber on 21 October 2010, which introduces a control mechanism and aims to simplify the legislation in force with a view to creating a better, clearer legislative framework for companies and for consumer protection.
I voted in favour of this document, repealing Council Regulation (EC) No 1541/98 on proof of origin for certain textile products falling within Section XI of the Combined Nomenclature and released for free circulation in the Community, and on the conditions for the acceptance of such proof and amending Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries. In 2005, the World Trade Organisation repealed the restrictions on imports originating in Member States, and the European Union should also simplify the legislation in force with a view to creating a better and clearer legislative environment for businesses, mainly with respect to the simplification of customs formalities carried out by importers of certain textile products released for free circulation in the Community. I believe that the amendments mentioned will ensure the uniformity of the rules for import and will align the rules relating to imports of textiles with those for other industrial goods, which should improve the overall consistency of the legislative environment in this area.
I supported the Zahradil report because I think that Council Regulation (EC) No 1541/98 on proof of origin for certain textile products has served its purpose. The 1998 Council Regulation introduced instruments for controlling the import of textile products, which enabled the WTO Agreement to be implemented. With the expiry of the WTO Agreement in 2005 and of the special safeguard measures in 2008, the Council Regulation served its purpose, while the import restriction measures it imposed can be managed using other instruments.
Although repealing these regulations might appear to be a positive and welcome step from the standpoint of legislative simplification, it would, on the other hand, mean depriving our textile industry of still valid forms of defence against unfair competition from countries like China.
The rapporteur's arguments that future legislation on 'Made in' origin marking and new World Trade Organisation agreements will soon be a good solution to the problem of defending our industry do not appear to stand up: we are still waiting for the Council to respond regarding origin marking, but it does not seem to have any intention of endorsing a regulation that this House adopted last autumn by an overwhelming majority. It would certainly appear to be wiser to wait until there is a clear legislative framework governing future imports of certain textile products from the Far East before we start repealing the old laws. I have therefore voted against the report.
I voted in favour of this report because its primary aim is to repeal the EU regulation currently in force, laying down additional requirements proving the origin of textile products imported into the EU, thus simplifying the legislation in force and creating a better and clearer legislative environment for businesses. Until the World Trade Organisation (WTO) repealed restrictions on imports of textile products from China in 2008, the EU really needed a legislative instrument for regulating trade with third countries and protecting the EU Internal Market and its manufacturers. However, such complicated administrative procedures are now no longer proportionate, particularly as another EU regulation imposes an obligation to indicate a product's country of origin in customs documents before it is released for free circulation in the EU market, and consumer protection is also currently being enhanced in the EU by increasing the amount of information provided to consumers.
I am in favour of repealing the Council regulation on proof of origin for certain textile products as I believe that efforts need to be made to simplify the existing legislation in order to create a clearer legislative environment for businesses. I should, however, add that I consider it important to maintain alternative controlling mechanisms for imports of such products into the EU, in order to avoid market disruption caused by increases in such imports.
My nature is to be in favour of less red tape and of administrative simplification. When it comes to resolving anachronisms, I am all for it. That is the case here. In fact, the existence of unnecessary administrative burdens, as was the case with proof of origin for certain textile products in cases where there are no quantitative restrictions on the importing of these products to Europe, or in cases where there is a need to present an import authorisation, only impedes the easy flow of international trade that is our intention. That said, and although it is not directly related to this measure, I would also like to highlight the importance of maintaining the status quo in terms of the current World Trade Organisation (WTO) rules, particularly as regards the world market for textiles and clothing, very specifically, the changes to the rules on importing textiles and clothing products into the EU at a time of severe economic downturn in various Member States.
I voted for this report because I believe the Commission proposal contributes to reducing excessive administrative burdens and additional costs for companies by making rules on importing certain textile products more uniform.
The repeal of Council Regulation (EC) No 1541/98 is intended to remove the burden on importers of presenting proofs of origin for certain products. Since these products can be freely imported, proving their origin is apparently unnecessary, but there are still some doubts about this facilitating measure. I cannot fail to stress the need to ensure the quality of products sold within Europe and to guarantee the safety of those who use them. Beyond simply knowing the origin of textile products from outside the Union, it is essential to ensure that European standards are met, and to not allow raw materials and processed products to enter and be sold in the Union without meeting the minimum conditions. I also believe that more important than ascertaining the type of products used in the manufacture of textile products is to assess whether these are in compliance with competition rules and respect for workers' dignity and rights, as cases where these are violated are on the increase. This has unacceptable consequences for the workers themselves and for the viability of the European textile sector, particularly in Portugal, which has been forced to compete with producers that systematically fail to observe such rules and rights.
This report concerns a proposal for a regulation of Parliament and of the Council repealing Council Regulation (EC) No 1541/98 on proof of origin for certain textile products, and on the conditions for the acceptance of such proof, and amending Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries. The changes that have now been introduced into the regulatory environment allow trade policy measures to be improved, especially following the surge in imports from the People's Republic of China, by introducing control instruments for imports of textile products from third countries. I voted in favour of this report because, by significantly improving the information given to consumers, it will allow informed and responsible choices to be made by all citizens of the Member States, and will allow them to opt for products that are made in the EU.
The Commission proposal, which is adopted by this report, is aimed at simplifying the customs formalities followed by importers of certain textile products released for free circulation in the Union. To this end, it proposes repealing the conditions of acceptance of proofs of origin for certain textiles and textile articles originating in third countries. The list of products covered is extensive, comprising: silk; wool; cotton; other vegetable textile fibres; man-made or artificial filaments; felt and non-woven materials; carpets and other textile floor coverings; special woven fabrics, lace, upholstery and embroidery; knitted or crocheted fabrics; articles of apparel and clothing accessories; and many others. The consequences of liberalising the international textiles trade are known all too well in countries like Portugal, with the elimination of quantitative restrictions on imports and special safeguard provisions.
This proposal, which is in line with previous measures, aims to make the lives of major European importers, which are its main beneficiaries, even easier, as they will be able to access raw materials and low-cost finished products, while sacrificing national industry and thousands of jobs. Despite already being the object of resolutions of this Parliament, the last of which was in 2010, the old request that the country of origin be marked and that information be made available about the origin of various goods has been postponed.
This report adopts the proposal by the Commission to simplify the customs formalities followed by importers of certain textile products released for free circulation in the European Union.
It thus proposes to repeal the conditions of acceptance of proofs of origin for certain textiles and textile articles originating in third countries. The list of products covered is extensive, comprising: silk; wool; cotton; other vegetable textile fibres; man-made or artificial filaments; felt and non-woven materials; carpets and other textile floor coverings; special woven fabrics, lace, upholstery and embroidery; knitted or crocheted fabrics; and articles of apparel and clothing accessories.
The consequences of liberalising the international textiles trade are known all too well in countries like Portugal, with the elimination of quantitative restrictions on imports and special safeguard provisions.
This proposal, which is in line with previous measures, aims to make the lives of major European importers, which are its main beneficiaries, even easier, as they will be able to access raw materials and low-cost finished products, while sacrificing national industry and thousands of jobs.
Despite already being the object of resolutions of this Parliament, the last of which was in 2010, the old request that the country of origin be marked and that information be made available about the origin of various goods has been postponed, which we regret.
The Commission is aiming, among other things, to support the unification of import rules by harmonising the rules on textile imports with the rules on imports of other industrial products. This should improve the overall cohesion of the legislative environment in this area. The legal instrument that is to be abolished relates to the conditions for accepting the evidence of origin of certain textiles and textile products originating in third countries. In my view, the aim should be to implement trade policy measures that would help to prevent market distortion caused by the sharp growth in imports from third countries, such as China, for example.
I endorsed this document because the Commission's proposal to repeal Council Regulation (EC) No 1541/98 and to amend Council Regulation (EEC) No 3030/93 is driven by the European Union's policy commitment to simplify the legislation in force with a view to creating a better and clearer legislative environment for businesses, mainly with respect to the simplification of customs formalities carried out by importers of certain textile products released for free circulation in the Community, which fall within Section XI of the Combined Nomenclature. Moreover, the Commission's objective is also to enhance the uniformity of the rules for import by aligning the rules relating to imports of textiles with those for other industrial goods, which should improve the overall consistency of the legislative environment in this area. It is the Commission's view that the very limited trade policy measures in the textiles sector applied by the Union can be managed without imposing the excessive burden of having to present proof of origin for all imports. This also helps to prevent the problem of market distortions that would be caused by a surge in imports of such textile products to the EU market, if the allowable quotas were not respected.
in writing. - I voted for this report which is driven by the European Union's policy commitment to simplify the legislation in force with a view to creating a better and clearer legislative environment for businesses, mainly with respect to the simplification of customs formalities carried out by importers of certain textile products released for free circulation in the EU.
We strongly supported this report in view of the EU's policy commitment to simplifying the legislation in force. We aim to create a better, clearer legislative environment for businesses. European trade policy measures in the textiles sector can be managed without imposing the excessive burden of presenting proof of origin for all imports. In order to continue controlling imports of textile products still subject to remaining quantitative restrictions and originating from countries that are not yet members of the World Trade Organisation, the EU will now rely on import authorisations. Meanwhile, concerning the categories of products falling within Section XI of the Combined Nomenclature that are not subject to quantitative import restrictions and are released for free circulation in the EU, a system of ex post statistical surveillance is being applied to monitor their impact on the EU market. We would point out that, in addition to the abovementioned import control mechanisms, it has been mandatory since 2010 to indicate the country of origin of certain third-country products in order to better inform consumers about their origin. We should now seek to enhance the uniformity of the rules for import by aligning the rules relating to textile imports with those for other industrial goods, which should improve the overall consistency of the legislative environment in this area.
The outcome of the vote expresses the sense that the indication 'made in' is essential for market transparency and clarifying for consumers the origin of the products that they use. It is necessary to strengthen the EU economy by improving the competitiveness of EU industry in the global economy. We can only have fair competition if the world economy operates according to clear rules for producers, exporters and importers, while also taking into account common social and environmental norms. The aim of this proposal is the codification of existing legislative texts on indications or marks identifying the lot to which a foodstuff belongs. It is regrettable, however, that it is not yet possible to monitor the path of the product from its source.
in writing. - Since the report is on a Commission proposal that aims to simplify the legislation in force with a view to creating a better and clearer legislative environment for businesses, mainly with respect to the simplification of customs formalities carried out by importers of textile products, I voted in favour.
I voted against this report because it is based on unfounded premises and vague future assumptions.
On the one hand, it maintains that proof of origin is useless, since it states that the European Union can protect itself on the basis of a system of ex post statistical customs surveillance. However, it does not say, for instance, that the 'updated Community Customs Code' is far from being fully operational and still has some obvious gaps in it, especially in terms of the complete computerisation of the system, a much-needed measure.
At the same time, the report expressly states that implementation of the Muscardini report on 'Made in' origin marking - which, by the way, we strongly supported - will serve to protect origin marking. Well, I am glad that the rapporteur is so sure, but at the moment, the origin marking regulation does not yet exist and we do not really know if, when or how it will be adopted.
In essence, therefore, I think this report is a dangerous leap into the void, with serious consequences as usual for the textile industry, which the European Union continues to mistreat in the face of general indifference.
The adoption of Mr Zahradil's proposal has reopened the debate on the importance of origin marking for products from third countries, as a measure designed to implement a trade policy that can prevent market disturbances due to a rise in foreign imports, and to sort out the complicated legislative environment that today makes it difficult for small and medium-sized enterprises to develop.
I am therefore in favour of a regulation that enhances the uniformity of the rules for European textile imports by aligning them with those for other industrial goods. However, we should bear in mind the fact that, even if we use ex ante and ex post control mechanisms to assess the impact of third-country imports on the European market, the European Union has not yet been able to adopt a control mechanism based on fair and important information for consumers such as that provided by origin marking. I hope that the Council, too, will quickly come to a positive conclusion on the decisive steps taken by this House towards ensuring traceability and adequate information on products. These measures will both ensure that people have appropriate, reliable knowledge about the goods on the market and make them appreciate the uniqueness of European manufacturing.
I voted in favour of the report on the proposal for a regulation of Parliament and of the Council repealing Council Regulation (EC) No 1541/98 on proof of origin for certain textile products falling within Section XI of the Combined Nomenclature and released for free circulation in the Community, and on the conditions for the acceptance of such proof and amending Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries. I voted in favour with reservations, but did so because, overall, it is positive and is in line with EU policy commitment to simplify the legislation in force, with a view to creating a better and clearer legislative environment for businesses, mainly with respect to the simplification of customs formalities observed by importers of certain textile products released for free circulation in the Union, and with the objective of making the rules for importing more uniform, by aligning the rules relating to textile imports with those for other industrial goods, which should improve the overall consistency of the legislative environment in this area.
The aim of the Commission's proposal to repeal Council Regulation (EC) No 1541/98 on proof of origin for certain textile products and to amend Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries is to simplify the legislation in force with a view to creating a better and clearer legislative environment for businesses, mainly with respect to the simplification of customs formalities carried out by importers of certain textile products released for free circulation in the Community.
The requirements for the presentation of proof of origin for textile products were introduced in order to ensure the proper implementation of import restriction measures so as to avoid market disruption caused by imports from the People's Republic of China. The impact and the number of measures applied by the European Union to imports of these products have gradually diminished in recent years. In fact, special safeguard provisions have been created for textile and clothing imports from the People's Republic of China and quantitative restrictions on imports from World Trade Organisation member countries have been lifted. For the reasons given above, I voted in favour of the report.
in writing. - I have spoken on this issue before and I am voting for this report because I believe EU citizens have the right to know the make-up of the clothes they buy. This regulation will allow consumers to avoid buying products containing non-textile parts of animal origin, whether for health, ethical or other considerations. Under this regulation, for example, the trimmings on collars will be labelled clearly and separately from the rest of the garment, allowing consumers to make an informed choice about the clothes they buy. Allergy sufferers in particular stand to gain from this proposal, as fur is potentially hazardous to their health and without proper labelling, they may buy a product containing these textiles without realising it.
Regulation (EC) No 1541/98 was aimed at introducing requirements for the presentation of proof of origin for certain textiles originating in third countries to which the quantitative restrictions on imports applied. Due to the changes that have taken place in the meantime, particularly as a result of the 2005 World Trade Organisation (WTO) Agreement on Textiles and Clothing, the removal of the first proof of origin for products seems to be justified, and I therefore voted for the repeal of this regulation. In general, it aims to relieve the burden on products when they enter the EU, without sacrificing the interests of purchasers, so it is therefore important to maintain alternative monitoring mechanisms for imports of such products into the EU.
I should like to offer my congratulations on the excellent work carried out by Mr Zahradil. The very limited trade policy measures applied by the EU in the textiles sector can be managed without imposing the excessive burden of presenting proof of origin for all imports. However, import control measures on textile products must be maintained. In fact, in order to continue controlling imports of textile products still subject to remaining quantitative restrictions and originating from Belarus and North Korea, which are not yet members of the World Trade Organisation, the EU now relies on import authorisations. That helps to prevent the problem of market distortions that would be caused by a surge in imports of certain textile products onto the EU market, if the allowable quotas were not respected.
Moreover, concerning the categories of products not subject to quantitative import restrictions and released for free circulation in the EU, a system of ex post statistical surveillance is being applied to monitor their impact on the EU market. I would also like to point out that in 2010, the European Parliament adopted at first reading the report by Mrs Muscardini on the indication of the country of origin of certain products imported from third countries ('Made in'), which also concerns textiles and clothing.
in writing. - In favour. In the ambit of the better law making approach, the Commission proposes to repeal a 1998 Council Regulation under which importers have to provide proof of origin of textiles and articles of apparel for EU customs procedures. The regulation had value as long as quantitative restrictions on textiles and articles of apparel existed through the WTO's Multifibre Agreement. This agreement was terminated in 2005. By 2008, the Agreement on textiles and clothing between the EU and China and all other surveillance systems for imports of textiles and clothing from China had also ended. Textile and clothing imports from Belarus and North Korea, neither of which are members of the WTO, are still subject to quantitative restrictions. The system of import authorisations still remains in place for controls on these imports, which, however, do not pose problems with regard to the functioning of the EU market.
This system is deemed sufficient. All in all, Parliament is advocating a new 'made in' labelling regime, which is currently a Sleeping Beauty after the conclusion of the first reading in 2010. Such a regime would provide much better control possibilities - and also consumer information - than the old Proof of Origin Regulations.
I voted in favour of this report because I agree with its underlying spirit: to simplify and harmonise EU legislation on imports of textile products in order to facilitate trade with third countries. I believe, in fact, that the limited trade policy measures applied by the EU in the textiles sector can be managed entirely without imposing the excessive burden of presenting proof of origin for all imports. Besides, import authorisations, ex post statistical surveillance systems and the requirements of single administrative documents already ensure that imports are effectively controlled in the Union. To complete the picture, however, I look forward to the time when the Muscardini report fully enters into force, as it will enable European consumers to be better informed about the origin of products, including textiles, from third countries.
The legislation being repealed in this case concerns the conditions of acceptance of proof of origin for certain textile products originating in third countries, which established specific requirements by applying quantitative restrictions. The rapporteur shares the Commission's view that the trade policy measures applied by the EU in the textiles sector can be managed without imposing the excessive burden of presenting proof of origin for all imports. As far as we are concerned, it is in the interests of both consumers and businesses to ensure that any burden imposed on importers of goods from third countries serves to control and limit such goods.
Above all, we are concerned that we are going to repeal regulations that are useful for customs control without there being any progress at the moment on the 'Made in' origin marking regulation, which is currently at a standstill in the Commission because of the Council's obstructionism. I would also like to point out that the Council has vetoed origin markings in relation to the ad hoc textile measure and is trying to do the same as regards the mandatory indication of place of origin on food labels.
We voted against the report.
in writing. - This Commission proposal simplifies the legislation in force on proving the origin of certain textile products.
In 1998, the EU set out the requirement for importers to present proof of origin for products falling under Section XI of the Combined Nomenclature, listed in Annex I to Council Regulation (EEC) No 3090/93, and which have been made in third countries. It should be noted that in 2005, quantitative restrictions on textile and clothing imports originating in World Trade Organisation (WTO) member countries were rules, while the rules for the same type of products originating in the People's Republic of China expired at the end of 2008.
In view of this, I am voting in favour of this report, as I believe that it marks a positive step in defining a clearer and simpler legislative environment for European businesses which import textile and footwear products originating in third countries for which there continue to be quantitative restrictions because they are not WTO members. I also believe that the customs authorities make an effective contribution to efficiently monitoring imports of this type of product, effectively supervising their impact on the EU's economic climate and, thus, the economy of each Member State.
I voted in favour of the report on proof of origin for certain textile products. The recasting of the legislation in this area aims to simplify and standardise the legislative framework, including the administrative formalities, whilst, at the same time, also including appropriate instruments to manage the market disruptions brought about by the serious rise in imports from third countries. Finally, the new arrangements make allowance for the calls the European Parliament has hitherto made for more information for consumers.
I am voting in favour of the participation of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA), as the EMCDDA is open to the participation of any third country, and particularly bearing in mind that Croatia is a transit route through which illicit drugs are smuggled on the way from the production countries to consumer countries. I therefore believe that its immediate involvement is essential.
By asking to participate in the work of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA), the Republic of Croatia has shown that it shares the interest of the EU and its Member States in the objectives and work of the Centre, the task of which is to collect data on drugs and drug addiction in order to prepare and publish objective, reliable and comparable information at European level. That is why I endorsed the report by our fellow Member, Mrs Serracchiani, on the conclusion of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the EMCDDA.
I voted in favour of this document. The European Monitoring Centre for Drugs and Drug Addiction plays a vital role in collecting data on drugs and drug addiction and preparing objective, reliable and comparable information at European level. The information is intended to provide a basis for analysing the demand for drugs, ways of reducing it, and the drug market in general. In 2005, the Republic of Croatia asked to participate in the activities of the European Monitoring Centre for Drugs and Drug Addiction. The Republic of Croatia is a transit route through which illicit drugs are smuggled on the way from the production countries to consumer countries. There have been large-scale cocaine seizures in Croatia, which are mostly linked to sea transport. I supported this agreement and the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction, which will allow factual and objective information to be collected from Croatia at European level concerning drugs and drug addiction and their consequences, and will enable the Republic of Croatia to gain information on best practices to understand the nature of its drug problems and improve its response to them.
Drugs are one of the major scourges of our society today. This is a socially and culturally complex and dynamic problem, which is constantly changing and taking on new forms, with the use of new substances and new groups of consumers. The European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) was set up in 1993, and its main tasks are to collect data on drugs and drug addiction, and to prepare and publish objective, reliable and comparable information at European level. This information is vital as it provides a basis for the analysis of demand for drugs and of ways of reducing it, as well as of phenomena associated with the drug market in general.
Croatia is a transit route through which illegal drugs are smuggled on the way from production countries to consumer countries. It is therefore crucial for Europe that Croatia provide information concerning drugs and drug addiction, and their consequences. It is also crucial that it be able to obtain information on best practices. That is why I am voting for this recommendation.
I support the draft Council decision on the conclusion of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction because the number of deaths, compared with last year, is falling for all drugs except heroin, and progress is being achieved as a whole in the fight against drug use. The Republic of Croatia will be able to receive information on best practices to understand the nature of its drug problems and respond to them better.
I voted in favour of Mrs Serracchiani's report on the conclusion of the agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction because I believe it would represent a highly beneficial exchange for both parties. On the one hand, Croatia's participation in the monitoring centre would provide decisive factual information to support our commitment to fight the illegal drug trade, given that Croatia is one of the main transit routes for smuggling drugs into the European Union; on the other hand, Croatia could make use of European best practice in order to respond to and combat the problem.
I voted in favour of this report because I agree that Croatia's participation in the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) is vital for combating illicit drug use and trafficking, both within Croatia itself, and throughout the EU. As a coastal state on the EU's external borders, Croatia is used as a transit country in international drugs trafficking, and it is therefore especially important for the EU to provide this country's national institutions with all the assistance necessary for combating a phenomenon that poses a particular threat to health and social stability. According to the agreement, Croatia will take part in the Centre's work programme, will satisfy the obligations laid down in EU legislation, and will share data with the EMCDDA, subject to the data protection requirements of the Union.
The Republic of Croatia is an important transit route through which illicit drugs are smuggled from the production countries to consumer countries. Evidence of this is provided by the significant cocaine seizures in Croatia, which are mostly connected with sea transport. According to the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA), no general population survey on illicit drug use has been carried out in Croatia. However, the latest data on drug-related deaths from 2008 indicate that 87 cases were registered. There has been a steady increase in the quantities of drugs seized. Training of police officers and provision of the necessary equipment have continued. However, the results from investigations and the prosecution of drug-related crime need to be considerably improved.
Croatia remains one of the main trafficking routes for drugs to the EU. The participation of the Republic of Croatia in the activities of the EMCDDA becomes, in these circumstances, a positive development for the whole Union. This means that Croatia's involvement in the EMCDDA's work programme requires a link to the European Information Network on Drugs and Drug Addiction and an exchange of data with the EMCDDA.
Firstly, I would like to congratulate the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) on the important work that it has been carrying out to reduce the quantity of drugs and of related phenomena in Europe. I agree with the participation of Croatia in the EMCDDA's activities, given the fact that the country has become part of a transit route through which illicit drugs are smuggled, due to its strategic location, and I believe that the adoption of the European programme will lead to the improvement of health care and social peace, at both European and international level.
The European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) plays a vital role in collecting data about drugs and drug addiction, adding to the store of objective, reliable and comparable data at European level, which provides a basis for analysing demand for drugs and ways of reducing it, as well as phenomena associated with the drug market in general. Any third countries sharing the interests of the Union and its Member States regarding the EMCDDA's objectives and work can participate in that work. Croatia applied in 2005, and the negotiations were successfully concluded in 2009. It is important that this agreement be adopted, as Croatia is one of the main transit routes through which illicit drugs are smuggled into the EU, so it is vital that this country be involved in the EMCDDA's work as soon as possible, particularly bearing in mind that Croatia's accession to the EU is envisaged for the end of 2012 or beginning of 2013. Croatia will be linked to the European Information Network on Drugs and Drug Addiction (REITOX) and will share data with the EMCDDA, subject to the data protection requirements of the Union and national law.
The phenomenon of drug addiction, particularly of the drug market, is a global threat and a terrible obstacle which is difficult to fight due to its constant relocations and changes. The nature of the work by the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) is very important in this area, as it allows the various Member States to create an international knowledge and information base. Information is crucial for analysing and creating strategies to reduce and combat the existence of drug markets and drug addiction. Croatia has been expressing its wish to work with the EU on this crucial issue since 2005, and it is now time for this to happen, through its inclusion in the work of the EMCDDA, which is based in Lisbon. The proposal set out in the report regarding Croatia's compliance with its obligations to the EMCDDA and the EU is very positive. I am voting in favour of this report as I believe that this link between Croatia and the EU will contribute not only to a more effective fight against the phenomenon of drugs and drug addiction, but also to the creation of greater solidarity between the EU and Croatia, which is an accession candidate, and will - at least, I hope so - shortly become a fully fledged Member State.
The main task of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) is to collect data on drugs and drug addiction in order to prepare and publish objective, reliable and comparable information at European level. The EMCDDA is, in practice, open to the participation of any third country that shares the interests of the EU. Croatia has asked to participate in it since 2005. It will now also be part of the European Information Network on Drugs and Drug Addiction.
As I see it, this report also illustrates the need for better information exchange between Member States and European agencies and, above all, for Croatia's potential accession to be prepared in a calmer manner than the 'major' enlargement of 2004 and 2007, when the countries of Central and Eastern Europe joined the EU.
I voted in favour of the report on the participation of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) as I believe that this is a positive step, given that Croatia is expected to accede to the EU shortly, bur mainly because the consumption and trafficking of illicit drugs are global phenomena with severe socio-economic and health repercussions.
The European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) aims to collect data on drugs and drug addiction, so as to analyse changes in drug consumption among the population and to study the promotion of policies and actions aimed at reducing consumption. In view of the fact that the EMCDDA is open to participation by third countries and that Croatia has been seeking to participate since 2005, and considering that the country is a transit route through which illicit drugs are smuggled on the way from the production countries to consumer countries, and that significant seizures, particularly of cocaine, are made in this country, I believe that Croatia's participation in the EMCDDA is an important step. I am therefore voting in favour of the decision on the conclusion, on behalf of the EU, of an agreement between the EU and the Republic of Croatia for this purpose.
This recommendation, drafted by Mrs Serracchiani and based on the proposal for a Council Decision on the conclusion of an agreement between the EU and the Republic of Croatia, concerns the interest that Croatia has shown in forging a link with the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA). Given that Croatia is one of the main routes for trafficking drugs to the EU, where significant seizures of illicit hallucinogenic products - including cannabis, heroin, cocaine, ecstasy and amphetamines - have been made; that the Croatian Government has adopted a National Programme for Prevention of Drugs amongst Youth; that the country has sought accession to the EU; and that its integration is expected to take place in 2013, I support the conclusion of the agreement between the EU and the Republic of Croatia, so that the latter can forge links with the Lisbon-based EMCDDA.
The changes to the global situation regarding the production, trafficking and consumption of illicit drugs is worrying. The 2009 report by the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) confirmed that the situation has deteriorated in relation to drugs such as cocaine, heroin and new synthetic drugs, and it has seen persistently high levels of consumption and a spiralling upward trend in this regard. Countless factors have a bearing on this growth, which is not unconnected to the deepening of the crisis of capitalism and its social effects in many countries. This report proposes support for the agreement between the European Union and the Republic of Croatia on the latter's participation in the work of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA).
Regardless of the process of this country's accession to the EU, its development and ultimate outcome, it is proposed that it will participate in the EMCDDA, given that it is making an effort in terms of investigating and prosecuting drug-related crime. It is suggested, however, that these efforts should be significantly improved, given that Croatia continues to be one of the main routes for drug trafficking into the EU. It is important that Croatia's accession to the EMCDDA, which we support, could contribute to stepping up the fight against drug trafficking.
By adopting this report, Parliament has given its support to the agreement between the European Union and the Republic of Croatia on the latter's participation in the work of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA).
Although, as the rapporteur mentions, Croatia's entry into the EU is envisaged for the second half of 2012 or early 2013, its participation in the EMCDDA could be accepted given that this country is making an effort to investigate and prosecute drug-related crime. However, these efforts must be significantly improved, given that Croatia continues to be one of the main routes for drug trafficking into the EU.
We are aware that the development of the global situation regarding the production, trafficking and consumption of illicit drugs is worrying. According to data given in the 2009 report by the EMCDDA, it was shown that the situation has deteriorated, especially in relation to drugs such as cocaine and heroin, and to new synthetic drugs, and it has seen persistently high levels of consumption and a spiralling upward trend in this regard.
We hope that this decision will contribute to stepping up the fight against drug trafficking.
Croatia straddles the transit route through which drugs are illegally smuggled from producer countries to consumer countries. Significant and large-scale cocaine seizures in Croatia are mostly connected with sea transport. The use and smuggling of illegal drugs are global phenomena which post a threat to health and social stability. I therefore welcome the participation of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction, mainly for the purposes of education in this area and preventing the use of drugs and other narcotic substances.
Since Croatia will be an important partner for the European Union's future relations with the countries of former Yugoslavia, and since it is a key transit area for drug smuggling, we welcome this candidate country's participation in the European Monitoring Centre for Drugs and Drug Addiction. It is essential for us to be able to meet and work with Croatian experts in the field in order to fight this sad problem, which is why I am in favour of the proposal.
As shadow rapporteur on this dossier, I voted resolutely in favour of this resolution and this agreement to allow Croatia to participate in the work of the European Monitoring Centre for Drugs and Drug Addiction, as well as in the European Information Network on Drugs and Drug Addiction (REITOX). I therefore fully support Croatia's participation so that it can play an active part in combating this problem, the scale and devastating effects of which are dangerously on the increase in Europe. According to statistics compiled by the Centre, 75 million Europeans have already tried cannabis and 14 million Europeans have already tried cocaine at least once. It should also be pointed out that Croatia remains one of the main trafficking routes for drugs to the EU. This agreement will therefore not only make it possible to obtain factual and objective information from Croatia concerning drugs and drug addiction and their consequences, but will also enable Croatia, through these exchanges of information and best practices, to understand the nature of this phenomenon and better respond to it.
I endorsed this report because, as we know, the main task of the European Monitoring Centre for Drugs and Drug Addiction is to collect data on drugs and drug addiction in order to prepare and publish objective, reliable and comparable information at European level. The information is intended to provide a basis for analysing the demand for drugs and ways of reducing it, as well as phenomena associated with the drug market in general. It is stipulated that the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) shall be open to the participation of any third country that shares the interests of the Union and its Member States in its objectives and work. In 2005, the Republic of Croatia asked to participate in the activities of the EMCDDA. The Republic of Croatia will take part in the Centre's work programme, will satisfy the obligations of the regulation, will be linked to the European Information Network on Drugs and Drug Addiction (REITOX) and will share data with the EMCDDA, subject to the data protection requirements of the Union and national laws. The Republic of Croatia will also contribute financially to the Union to cover the cost of its participation and will also participate in the Management Board of the Centre without the right to vote until such time as it becomes a member of the European Union. For its part, the EMCDDA will treat the Republic of Croatia as an existing Member State, through equal treatment in terms of linkage to the European Information Network on Drugs and Drug Addiction (REITOX) and staffing provisions.
Drug addiction is a social problem, both for developed countries and for those which are poorly developed. Croatia, just like other countries, is having to contend with drug addiction, and it has very tough legislation in this area. Preventative work is being done chiefly in schools, because that social group is the most vulnerable to drug dependence. Croatia, as a candidate country for EU membership, has a duty to adapt its legal system to the system which is in force in the countries of the Union. I think that Croatia's participation in the work of the European Monitoring Centre for Drugs and Drug Addiction is extremely important, particularly because Croatia is a transit route. Illicit substances are smuggled through Croatia from the production countries to consumer countries. Participation in the work of the European Monitoring Centre for Drugs and Drug Addiction will help introduce the European Union's extremely important anti-drugs policy to Croatia.
With my vote today, I supported the recommendation for the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction. The Republic of Croatia will, in fact, take part in the Centre's European work programme on drugs and drug addiction. The Centre's main task is to collect data on drugs and drug addiction in order to prepare and publish objective, reliable and comparable information at European level. The subject is clearly very important, both for its marked impact on health protection and for the fight against the criminal activities associated with the drug market. Croatia is, in fact, on one of the sea transit routes commonly used by organised crime to bring illegal drugs from producing countries to consuming countries. To us, that fact is even more worrying when we realise that Croatia will be the next candidate country to become a Member State of the European Union. I therefore hope that Croatia's participation in the work programme proves to be of the greatest benefit.
This draft Council decision on the conclusion of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) is important as Croatia is one of the main entry points for drugs in Europe.
With a view to tackling drug trafficking effectively, which not only poses a threat to Croatia but to the European Union as well, it is important that Croatia is also linked to the European Information Network on Drugs and Drug Addiction (REITOX) and actively and directly involved in exchanging data with the EMCDDA. This exchange of data helps create a database for analysing the demand for drugs and secondary drug-trafficking activities, which is vital for publishing proper, objective information that can be compared at a European level.
in writing. - I welcome this agreement and the participation of the Republic of Croatia in the activities of the European Monitoring Centre for Drugs and Drug Addiction. Illicit drug use and trafficking are worldwide phenomena that threaten health and social stability. Statistics show that around one in three young Europeans has tried an illicit drug and at least one of our citizens dies every hour from a drug overdose. At a European level, it is also important to have factual and objective information from Croatia concerning drugs and drug addiction and their consequences, and, at the same time, the Republic of Croatia can get information on best practices to understand the nature of its drug problems and better respond to them.
The problem of drugs, which we are discussing now, is, to a large extent, also a historical problem. The illegal drugs trade goes beyond, and always has gone beyond, the borders of any one country. In my opinion, the establishment of high quality international cooperation in the fight against the illegal drugs trade, not only at the European level but especially at the global level, would be one way to improve the effectiveness of the fight against this kind of trade.
As a doctor, I would also like to say that drug abuse can have extremely grave and irreversible consequences for human health. I therefore support effective international cooperation in the fight against the illegal trade in drugs or their precursors and, at the same time, I would like to mention the need for prevention.
Illicit drug use and trafficking are worldwide problems that threaten health and social stability. The Republic of Croatia is a transit route through which illicit drugs are smuggled on the way from the production countries to consumer countries. Moreover, in the last 10 years, the number of drug-related deaths has been gradually increasing. Despite the continuing training of police officers and the provision of the necessary equipment, the results of investigations and prosecutions of drug-related crime need to be considerably enhanced. Croatia continues to be located on one of the main trafficking routes for drugs into the EU. We are certainly in favour of the government's adoption of a national programme for preventing drug use among young people, with the aim of updating the existing programmes. We therefore approve of the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction. Since this is a candidate country that will soon be joining the European Union, it is particularly important for it to provide the Member States with exhaustive, objective information about drug trafficking and drug addiction and their economic and social consequences.
The scourge of drugs continues to cause concern throughout the EU. The more countries help to combat it, the greater the chance of success. Croatia's participation in the work of the European Monitoring Centre for Drugs and Drug Addiction is therefore welcome. Croatia does, however, need to step up the fight against drug trafficking on its territory as this continues to be one of the main routes for drug trafficking into the EU.
The main task of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) is to collect data on drugs and drug addiction in order to prepare and publish objective, reliable and comparable information at European level.
The Republic of Croatia will accordingly take part in the Centre's work programme, be linked to the European Information Network on Drugs and Drug Addiction (REITOX) and share data with the EMCDDA. The Republic of Croatia is a transit route for drugs arriving from production countries and remains one of the main trafficking routes for drugs to the EU.
Nevertheless, in 2010, it adopted a programme for implementation of the Action Plan on Combating Drugs Abuse, as well as a National Programme for Prevention of Drugs amongst Youth. Furthermore, training of police officers and provision of the necessary equipment have continued.
By participating in the EMCDDA and exchanging information, Croatia will be able to understand the problem and better respond to it. Its participation is also an encouraging sign with regard to its forthcoming accession to the European Union.
in writing. - As is known, the Centre is working basically with policy makers at the level of the Community and the Member States, which thus help to develop a strategy for combating drugs and providing information to the general public. At the present time, attention is mainly paid to implementation of the EU Action Plan for 2009-2012, which is aimed at strengthening European cooperation in the struggle against the unacceptable consequences of drug addiction. I would like to see the Centre working not only on the consequences but also on the causes of drug addiction, thus solving the problem at an early stage. I voted in favour.
I believe that we must take steps, not just within the European Union, but beyond its borders, to reduce the use of and demand for drugs, using strict preventative measures to combat phenomena associated with the drug market. Consequently, it is very important to obtain accurate data and information on drugs and drug addiction, because these are global phenomena, posing a threat to the health, security and social well-being of us all. I support Croatia's participation in the activities of the European Monitoring Centre for Drugs and Drug Addiction. Croatia aims to become a full member of the European Union. It should be noted that Croatia is a transit route through which large quantities of drugs are smuggled to other countries. I am pleased that Croatia is making significant efforts to combat the trafficking, use of and trade in illegal drugs. However, Croatia remains one of the main routes for trafficking drugs to the EU. It is therefore crucial to quickly obtain factual and objective information on drugs, drug addiction and the consequences of these. Furthermore, this will create an ideal framework for Croatia to obtain information on other EU Member States' best practices in addressing problems related to drugs and drug addiction.
I welcome Croatia's participation in the work of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA). The main task of the EMCDDA is to collect data on drugs and drug addiction, and to prepare and publish objective, reliable and comparable information at European level. This information provides a basis for analysing demand for drugs and ways of reducing it, as well as phenomena associated with the drug market in general. Indeed, Croatia, like certain other European countries, is a transit route through which illicit drugs are smuggled on the way from production countries to consumer countries. The significant and large-scale cocaine seizures in Croatia are mostly connected with sea transport. With the adoption of this report, Croatia will start participating in the EMCDDA's work programme and sharing data with the EMCDDA, subject to the data protection requirements of the Union and national law. The agreement sets out financial contributions to the Union to cover the cost of its participation.
The EMCDDA is the European Monitoring Centre for Drugs and Drug Addiction, which was established in 1993 with the main task of collecting data on drugs and drug addiction, in order to prepare and publish objective, reliable and comparable information at European level. The information supplied by the Centre provides a basis for analysing the demand for drugs entering the EU and all the phenomena associated with the drug market, so as to be able to work out how best to combat these problems. The Centre is open to the participation of any third country that shares the interests of the Union and its Member States in its objectives and work. Croatia asked to participate in the Centre's activities in 2005 and, in 2006, the Council authorised the Commission to open negotiations with the Republic of Croatia. These were positively concluded in July 2009 with the initialling of the agreement.
The agreement was subsequently revised in December 2009 in light of the Treaty of Lisbon. It should be pointed out that Croatia is already part of Reitox, the European Information Network on Drugs and Drug Addiction. For the reasons given above, and in order to further improve cooperation with non-EU countries, I have voted in favour.
Croatia asked to join the European Monitoring Centre for Drugs and Drug Addiction in 2005. Since this country is on one of the main drug smuggling routes into the European Union, I consider it important to have factual, objective information from Croatia on these problems. I therefore find the rapporteur's position entirely acceptable and I support this recommendation.
The Republic of Croatia has requested that it be allowed to participate in the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA), created in 1993 and based in Lisbon. Indeed, the country is particularly interested in the fight against drug trafficking: as well as the problems it is experiencing with its domestic policy, it is a route of entry for smuggling these products into the EU. In its fight against drug addiction and trafficking, Croatia has already implemented measures to address this at a national level, both in terms of preventing consumption and in terms of supporting the investigation of drug-related crime. There is, therefore, mutual interest in Croatia's accession to the EMCDDA. However, insofar as it is not yet a Member State, it is necessary to define its status - its rights of participation and what responsibilities it should have - in the context of the EMCDDA.
in writing. - We supported the mandate of EMCDDA in 2006. As regards the specific situation in Croatia, it is a transit route through which illicit drugs are smuggled on their way from the producer countries to consumer countries. Significant and large-scale cocaine seizures in Croatia are mostly connected with sea transport. In the last 10 years, the number of deaths has gradually increased in Croatia. A majority (77.1%) of the cases of deaths were associated with opiates. In 2008, the total number of reported drug-related offences was 7 168. In 2009, a total of 7 934 persons were treated by the national drug addiction institutes. The number of seizures decreased for all drugs except heroin when compared to the previous year and, in general, progress has been made in combating drug abuse. Generally Croatia's anti-drug legislation is similar to that of the EU Member States.
However, the rapporteur's position points out that, from 2010 on, every therapeutic community has to provide the Office for Drugs with data on treated patients. It would be good to obtain more information on the scope of this obligation. Nevertheless, this is an issue for domestic legislation, not the Agreement.
I voted in favour of this recommendation because I consider the protection of European citizens' health and social stability to be a priority that should be borne in mind in the fight against illicit drug use and trafficking. Croatia is situated on one of the main trafficking routes for drugs into the EU. Its participation in the work programme of the European Monitoring Centre for Drugs and Drug Addiction will provide the European Union with factual information on drug trafficking and use in Croatia, and will enable Croatia to understand the scale of its drug-related problems and adopt best practice to deal with them. Moreover, a sound legal basis for its participation can be found in Article 21 of Regulation (EC) No 1920/2006 establishing the Centre, which opens the Centre's doors to third countries that share its aims and interests.
in writing. - I welcome this report, which integrates Croatia into the fight against drugs in the EU.
The aim of the European Monitoring Centre for Drugs and Drug Addiction is to collect data on the drug problem (sale, market, use) and to disseminate it in the Member States so that they can analyse and better respond to the problem. I therefore fully support Croatia's participation in the work of the Centre so that it can play an active part in combating this problem, the scale and devastating effects of which are dangerously on the increase in Europe.
The Agreement between the European Union and the Republic of Croatia represents an efficient means for the EU and Croatia to reduce and impede the trade in, and consumption of, drugs on the basis of the sharing of data and experience in relation to drugs and their abuse, and in light of the fact that one EU citizen dies of an overdose every hour. Account needs to be taken of the fact that Croatia will accede to the European Union in 2012 or 2013 and that, as a result of its geographical location, it represents a good trans-shipment point for drug dealers.
I voted for Mrs Auconie's report. I welcome this proposal to extend the scope of application to the cross-border transport of euro cash by road. The territory of Member States which are about to introduce the single currency must be included in the cash transport system. It ought to be possible, within the euro area, to sign a contract with the cash-in-transit company offering the best price, even if it is located in another Member State. This will facilitate access to the most efficient channels for collecting and delivering cash and providing cash services. In future, an ever increasing number of cash-in-transit operators will be required for the euro in the run-up to the changeover to this currency. Furthermore, a large number of Member States in the euro area have signed or may wish to sign agreements for the production of banknotes and coins abroad.
I support the report on the draft Council Regulation concerning the extension of the scope of the Regulation of the European Parliament and of the Council on the professional cross-border transport of euro cash by road between euro area Member States. This is because it is a good idea to also include in the scope of the proposal for a regulation on the cross-border transport of euro cash by road between euro area Member States the territory of Member States which are about to introduce the euro, since there is normally an increased need for euro cash transportation in the run-up to the changeover.
I agree with extending the scope of the proposal for a regulation on the professional cross-border transport of euro cash by road between euro area Member States to the territory of Member States that are about to introduce the euro.
The purpose of the present proposal is to extend the scope of the proposal for a regulation on the cross-border transportation of euro cash by road between euro area Member States (the main proposal) to the territory of Member States that are about to introduce the euro, since there is normally an increased need for euro cash transportation in the run-up to the changeover. I welcome this extension of the scope (although it should be noted that the legal basis here is Article 352 TFEU, which means that Parliament merely has the power of consent).
I voted in favour of this recommendation as I believe that the scope of this regulation should be able to be extended to the territory of any Member State about to join the euro. This decision will contribute to a more harmonious transition to the euro, whilst adequately responding to the increased need for cross-border transportation of euro cash in the run-up to the changeover.
I agree with the rapporteur in the follow-up to her initial report on extending the regulation on the professional cross-border transport of euro cash to the territory of Member States that are about to introduce the euro.
The aim of this provision is to simplify regulatory restrictions in order to make it possible for euro notes and coins to circulate more easily between Member States and to ensure a high level of professionalism and security within the euro area. It is right to expand the scope of this regulation, since there is a greater need to transport euro currency in the period preceding the introduction of the euro in the Member States of the euro area.
in writing. - I voted for this report, the purpose of which is to extend the scope of the proposal for a regulation on the cross-border transportation of euro cash by road between euro area Member States (the main proposal) to the territory of Member States that are about to introduce the euro, since there is normally an increased need for euro cash transportation in the run-up to the changeover.
I believe that it is appropriate to widen the scope of application of the regulation on the cross-border transportation of euro cash by road between euro area Member States, and to apply its provisions on the territory of Member States that are preparing to introduce the euro. It should be noted that in countries that are preparing to change currency, a significant need for euro cash transportation services is emerging. Consequently, we need to improve the quality of transportation services, creating favourable conditions for cash-in-transit companies to provide services quickly and efficiently. Furthermore, given the nature of the goods transported and their value, it is very important for the cash to reach the end recipient safely.
Euro bank notes and coins are genuinely a pan-European means of payment, as the euro area currently consists of 16 Member States. Since national laws may be incompatible between countries, it is usually very difficult for professional cash transport companies to move euro cash between euro area Member States, which means that such transport is currently very limited. As a result, the demand for cross-border transport of euro cash by road has risen markedly.
This new proposal for a regulation seeks to extend the scope of the regulation on cross-border transport of euro cash by road between euro area Member States to the territory of Member States that are about to introduce the euro. The principal proposal is to extend the scope of the regulation on cross-border transport between euro area Member States, not forgetting that there is an increased need for euro cash transport in the run-up to the changeover to the euro as the national currency of new Member States. For these reasons, and to ensure that this issue is clearly regulated, I have voted in favour of the regulation in question.
I voted in favour of this recommendation because I believe the scope of the regulation on the professional cross-border transport of euro cash by road between Member States should be extended to the territory of countries that are about to introduce the single currency. In fact, such states normally have an increased need for euro cash in the run-up to the introduction of the single currency in their territories, to enable them to quickly and completely engage in EU trade and thereby participate in it to the full.
in writing. - I welcome this report, which has provisions to allow a greater volume of euro cash to travel to countries which are due to adopt the euro to cope with demand. I supported this report because it improves the safety and training of professionals who transport euro cash.
I voted in favour of the draft Council Regulation concerning the extension of the scope of the regulation of the European Parliament and of the Council on the professional cross-border transport of euro cash between euro area Member States. I voted in favour of it because I consider that extending the scope of the regulation is necessary and will resolve problems relating to the safety of the personnel responsible for transportation.
I am voting in favour of the report in question, bearing in mind that satellite navigation systems should ensure interoperability between the various systems. For its part, the Commission should ensure adequate levels of funding. I should also note that, of the 15 actions included in the Commission's action plan, nine should have an immediate application.
I voted in favour of the report by our fellow Member, Mrs Ţicău, on transport applications of global navigation satellite systems. Indeed, I am in favour of the application of GNSS functions to different modes of transport and of the proper implementation of research and funding in this area.
I voted in favour of this report. On 14 June 2010, the Commission published its Action Plan on Global Navigation Satellite Systems (GNSS), which included 24 specific recommendations for action. The action plan was prepared by taking into account the general deployment of global satellite navigation systems and, specifically, the development and use of EGNOS (European Geostationary Navigation Overlay Service). The EU launched the EGNOS project (and Galileo) to provide signals guaranteed for civilian use and to ensure that European industry at all levels has an opportunity to compete in this growing strategic market. Europe's current market share of 25% is below expectations. EGNOS will offer more possibilities (EGNOS is ten times more accurate than GPS) when Galileo becomes operational in 2013. The Commission is best placed to coordinate the implementation of the action plan to avoid duplication at Member State level and to ensure overall progress in various EU policy fields covered by GNSS applications. In view of the major economic benefits, which EGNOS will have on the broader European economy if fully developed and deployed, the Commission should set out clear priorities in this area, including the operation of EGNOS throughout the whole of the EU and ensuring adequate investment in related research and technological development.
The dynamic development of satellite navigation systems in recent years is the result of both technological progress and market needs. These systems are used everywhere, today, in every form of transport. The continued expansion of this sector means that the value of European systems is projected to reach a level of EUR 230 billion by 2025. The EU's EGNOS and Galileo projects can contribute to competitiveness in every area of this sector of services, because they are markedly better and more accurate than the GPS system while also being compatible with it. Unfortunately, the countries in the east and south of the Union are still not covered by the EGNOS system. Extending its range would, therefore, appear to be essential in the context of its further development. Something else which has not been made clear is how the costs of maintaining the Galileo system will be financed. They are estimated at around EUR 800 million per year. In view of the above, I have abstained from voting on the report.
in writing. - (BG) I support the report on transport applications of global navigation satellite systems - short- and medium-term EU policy, because the navigation systems market is huge. The proposal will help avoid duplication at Member State level and ensure overall progress in the multiplicity of EU policy fields in this sector. On the whole, the European navigation system (10 times more accurate than GPS) will make an important contribution to safety and environmental objectives in road transport and to freer traffic flow through providing the opportunity for road tolling.
I have taken a prudent approach and decided to abstain on Mrs Ţicău's report. Although an action plan on global navigation satellite systems might be considered strategic, to provide signals guaranteed for civilian use and to ensure that European industry at all levels has an opportunity to compete in its growing market share, there are many key points that have not been addressed. Among these are the possible data protection risks and especially the uncertainty about how the annual maintenance cost of Galileo, which is estimated at around EUR 800 million, will be financed. The lack of clarity over the financial sustainability of a project that is so important for Europe's economy, and yet also so ambitious, demands a cautious, objective approach.
The aim of the European Parliament resolution of 7 June 2011 is to encourage the European Commission to take targeted action to promote the development of global navigation satellite systems. Europe's GNSS (Global Navigation Satellite System) and Galileo projects are in direct competition with the United States' GPS. These projects will make everyday life easier from now on. They represent added value not only for industry but also for transport in Europe, which is why I fully support them. They will have many knock-on effects: for civil aviation, air traffic control systems will be made safer; and for road traffic, this system will facilitate fee collection and improve safety via satellite tracking of emergency calls and monitoring of road transport. All these areas will be improved by the creation of this European service. I voted for this resolution in order to put pressure on the European and national authorities and to prevent a delay that deprives Europe every day of infinite possibilities.
The Action Plan on Global Navigation Satellite System (GNSS) Applications outlines the steps that are essential to the GNSS passing a turning point and guaranteeing project success. It is important that the plan does not founder in an excessive number of initiatives, and get bogged down in mere consultations, and that it really is implemented by 2013. The European Geostationary Navigation Overlay Service (EGNOS) system must cover the entire European Union, and should be extended to northern, eastern and south-eastern Europe. In order for it to be fully effective for transport purposes, it must include not only the entire Union, but also our closest neighbours. In the area of civil aviation, the development of the system and the use of the EGNOS application for landing manoeuvres should be supported. It is a strategic precondition for the genuine establishment of a Single European Sky. There is also considerable potential for the exploitation of EGNOS and GNSS in the areas of safety, the environment, and the smooth operation of road transport, as they can be used for collecting tolls.
I am voting for the policy on the transport applications of global navigation satellite systems, which I believe will contribute to better management of transport and logistics, as well as surveillance systems. Given the high value of the global market in this sector, which will continue to grow over the coming years, I would also like to highlight the importance of creating the conditions for European industry to be competitive.
According to current estimates, global navigation satellite systems are expected to earn the European economy between EUR 55 and 63 billion over the next 20 years. These applications, which are largely based on the US GPS system at present, account for around 6% of the EU's total GDP.
In the light of this, I voted in favour of Mrs Ţicău's own-initiative report, which calls on the Commission to provide adequate funding for the development of applications based on the European global navigation satellite system, EGNOS and Galileo. SME access to this funding should be particularly encouraged in order to stimulate innovation on the basis of these European systems.
I voted in favour of this report as I believe that the application of the proposed Action Plan on the Global Navigation Satellite System (GNSS) will contribute to the establishment of a transport network that is more efficient through safer, more environmentally friendly and more economical modes of transport.
Global navigation systems are part of everyday life in the transport sector, and they will have growing importance in a world that increasingly functions as part of a network, and where trade and rapid communication are essential. The commercial advantages and value of such systems are obvious, and there is understandable European interest in having as many of these solutions as possible, and in these operating without depending on third parties. The action plan tabled by the Commission makes valid proposals for the future of the EU approach to these issues, and enables the topic to be raised in a more solid and consistent way. The way these systems are funded requires particularly strict handling in order to avoid waste, and an imaginative approach is also needed in order to garner support and partners. I hope that the Union will still be able to equip itself with independent global navigation systems, and will exploit its full potential, in order to promote the strengthening of the economy, increased employment and transport safety.
This report, drafted by Mrs Ţicău, concerns transport applications of navigation satellite systems for the EU, following the publication of the Commission's Action Plan on Global Navigation Satellite System (GNSS) Applications on 14 June 2010. This sector has experienced exponential growth since 2000, which saw the first provision of Global Positioning System (GPS) services, going from EUR 124 billion in 2008 to an estimated global market value in the region of EUR 230 billion in 2025. The EU could not afford to fall behind in this satellite navigation technology, so it developed its European Geostationary Navigation Overlay Service (EGNOS), the forerunner of the Galileo system, which it is hoped should be operational in 2013 and will be ten times more accurate than GPS. It is expected that accuracy to 45 centimetres will be possible in the near future. I would congratulate the rapporteur, and I welcome the adoption of this report, which I voted for, as it will allow the EU to increase its market share and enhance Europe's competitiveness in a strategic and growing market.
Global navigation satellite systems (GNSS) can have important and extremely useful applications for all modes of transport. Among other aspects, they can make them safer, more environmentally friendly and more economical. GNSS can also play a vital role in supporting and promoting the use of so-called intelligent transport systems. The rapporteur addresses some of these aspects. However, like other technologies, the practical results of GNSS applications are inseparable from the economic and social context in which they occur, and from the ends and objectives they serve. This is the case in general, and in this sector in particular. As such, it is not surprising that it is proposed that this system should also help establish the Single European Sky, for instance; we would like to distance ourselves from this aspect of the report. We agree with a GNSS that can support the development, modernisation and diversification of public services, especially in the area of transport. The GNSS cannot fail to be analysed across all of the many dimensions in which it may be applied. In view of this, we would question the limits of the potential use of these programmes in the context of assumed competition between the EU and the United States with regard to the functionality and efficiency of these systems.
Global navigation satellite systems (GNSS) can have important and extremely useful applications for all modes of transport. Among other aspects, they can make them safer, more environmentally friendly and more economical. These systems can also play a vital role in supporting and promoting the use of so-called intelligent transport systems. However, like other technologies, the practical results of the applications are inseparable from the economic and social context in which they occur, and from the ends and objectives they serve. As such, it is not surprising that it is proposed that this system should also help establish the Single European Sky, for instance; we would like to distance ourselves from this aspect of the report.
We agree with a global navigation satellite system that can support the development, modernisation and diversification of public services, especially in the area of transport.
However, the system cannot fail to be analysed across all of the many dimensions in which it may be applied. In view of this, we would question the limits of the potential use of these programmes in a context of assumed competition between the EU and the United States with regard to the functionality and efficiency of these systems.
In June 2010, the Commission published the Action Plan on Global Navigation Satellite System (GNSS) Applications, which includes 24 specific recommendations. The action plan was drawn up in a period when the global navigation satellite systems were being implemented, specifically, the European Geostationary Navigation Overlay Service (EGNOS) system. The satellite navigation systems should ensure cooperation between the various systems, and should also be usable in passenger and freight transport. In my opinion, the Commission should take the steps necessary for coordinating implementation of the action plan and securing progress in EU policy areas related to GNSS applications.
Although we agree with some aspects of Mrs Ţicău's proposal, we are unsure about many others. These include identifying how the annual maintenance cost of Galileo, which is estimated at EUR 800 million, will be financed once it has become operational; the possible data protection risks associated with using global navigation satellite system applications and services; and the pressing need to find additional funding to ensure that operations involving the European Geostationary Navigation Overlay Service (EGNOS) and Galileo are soon successful. For these reasons, the proposal should not be thrown out but I cannot give it my full support.
The adoption of this report is an important step forward as it lays the foundations for the general deployment of global satellite navigation systems and, specifically, the development of EGNOS, which should smooth the way for implementation of the Galileo system. I also gave it my vote because it will provide an opportunity to take concrete measures that will facilitate the development of transport in Europe, have a major impact on safety and environmental matters and improve traffic flow conditions for road transport.
I endorsed this document because, on 14 June 2010, the Commission published its Action Plan on Global Navigation Satellite System (GNSS) Applications, which included 24 specific recommendations for action. The action plan was prepared by taking into account the general deployment of global satellite navigation systems and, specifically, the development and use of EGNOS (European Geostationary Navigation Overlay Service). EGNOS is the forerunner of the Galileo system. GNSS are important for developing Intelligent Transport Systems (ITSs), because ITSs can provide more efficient, cleaner and safer transport solutions, and proper implementation of a number of ITS services requires fully operational GNSS systems. EGNOS and Galileo can make an important contribution to road traffic management and an awareness-raising campaign in that sector is required in order to increase the use of the opportunities it provides in relation to fee collection, eCall, online booking of safe parking sites for trucks, and real-time tracking to contribute to safer and more environmentally friendly road transport.
This motion for a European Parliament resolution is important as GNSS (Global Navigation Satellite Systems) can be applied to all modes of transport (land, sea and air), making traffic operate more efficiently, supporting economic growth and reducing pollution. At the same time, GNSS is part of the EU 2020 strategy's key innovation objectives. A larger amount of annual funding than is allocated at the moment needs to be provided so that this global navigation system is implemented in a suitable, uniform manner in all EU Member States.
This motion for a resolution proposes, amongst its suggestions, allocating funding for the research and development of new GNSS applications which can be applied in areas such as climate change, agriculture, civil defence, natural disaster warning systems and so on. Last but not least, developing an EU-level GNSS system guarantees the EU's independence from similar navigation systems outside the EU.
in writing. - I welcome the Action Plan on Global Navigation Satellite System (GNSS) Applications (COM(2010)308), which aims to promote the development of downstream applications through certification, standardisation and coordination with the industry and other countries, as well as by disseminating information, raising awareness, implementing regulatory measures and increasing funding.
With the publication of the Action Plan on Global Navigation Satellite System (GNSS) Applications and the development and deployment of EGNOS (European Geostationary Navigation Overlay Service), the European Union has sought to point out civilian uses and ensure that European industry at all levels has an opportunity to compete in this fast-growing strategic market. We agree with the targeted action plan drawn up by the Commission, which includes 15 sectoral actions, nine of which have an immediate and important transport application, particularly as regards promoting EGNOS in third countries. In fact, for this system to be fully effective from a transport perspective, its range has to go beyond the borders of Europe to include our near neighbours. As a matter of priority, therefore, it should be extended to northern, eastern and south-eastern Europe. In the area of civil aviation, we call on the Member States to prioritise EGNOS-based procedures and services with a view to creating a real Single European Sky. It is also clear that EGNOS and GNSS generally can make an important contribution to safety and environmental protection. To achieve these objectives, we will need adequate investment in the European research and development sector.
This is the time for the Commission to coordinate the implementation of the action plan so as to avoid duplication between Member States and to ensure overall progress in the many different EU application areas for applications of Global Navigation Satellite Systems (GNSS). The European Geostationary Navigation Overlay Service (EGNOS) should cover the entire European Union, and should be extended to the southern, eastern and south-eastern regions of Europe as a priority. For the European Geostationary Navigation Overlay Service (EGNOS) to be fully effective from a transport perspective, its range has to be the whole of the Union, and indeed beyond, to cover our closest neighbours. In the area of civil aviation, the Member States must promote the development and use of EGNOS-based landing procedures, and both these and EGNOS-based services must be certified as a matter of priority for civil aviation. This is a strategic requirement for a real Single European Sky. It is also clear that the EGNOS and GNSS systems can, in general, make an important contribution to road safety and environmental objectives, and to freer road traffic flow, due to their availability for use in road tolling. We must find ways of funding this system.
Global Navigation Satellite Systems (GNSS) applications are a central and crucial business component in all transport-related sectors, and their effective functioning makes transport safer, more environmentally friendly and more cost-effective.
The European Union cannot continue to depend on systems initially designed for other uses by other countries. Considering the high added value that the GNSS and Galileo projects generate for EU industrial policy, it is essential to ensure their success. A targeted action plan is the best way of giving fresh impetus and contributing significantly to targets on safety and the environment as well as to those on traffic flow improvement for road transport.
Furthermore, satellite navigation systems must provide interoperability with different systems, including traditional systems. Extending the coverage of EGNOS (European Geostationary Navigation Overlay Service) should be a priority. This system must then be extended to the entire European continent as well as to Euro-Mediterranean Partnership countries and also to the Middle East and Africa. Finally, the Commission should propose measures to ensure an adequate level of financing without diminishing the other funds allocated to transport policy.
in writing. - Satellite navigation systems should ensure interoperability between different systems and should also allow intermodal use in passenger and freight transport services. Therefore, I voted in favour.
I voted in favour of this resolution on EU policy in the short and medium term on transport applications of Global Navigation Satellite Systems, above all because, across the entire EU, significant attention should be paid to the GNSS and Galileo projects in the transport sector. The Commission has a special role to play here, establishing a regulatory mechanism that would eliminate various bureaucratic and other obstacles and would facilitate the smooth and effective implementation of these projects. Furthermore, it is very important to ensure appropriate and sufficient funding for these projects, according to criteria of transparency and proportionality, with particular attention being paid to SMEs. We must promote the use of EGNOS and Galileo in civil aviation and thus contribute to establishing the Single European Sky ATM Research programme and facilitating its implementation. It is crucial for European satellite radio navigation programmes to be adapted to multi-modal services and applied throughout Europe, not only in certain countries, because the effective implementation of the programmes mentioned would improve freight transport efficiency and help to address many transport safety and environmental issues.
I voted in favour of the report by Mrs Ţicău because I think that new technologies such as satellite navigation systems, which are becoming increasingly widespread and benefit all of society, should be applied to the transport sector. In the global system in which we live, the EU must adapt its policies to the needs of the various sectors and develop a global satellite navigation system that integrates perfectly with the well-known GPS system so as to provide immediate information with no margin for error. With a booming market and an estimated turnover of more than EUR 200 billion over the next 10 years, satellite navigation needs adequate funding to support its development in practice.
On 14 June 2010, the Commission published its Action Plan on Global Navigation Satellite System (GNSS) Applications, which included 24 specific recommendations for action. This sector as a whole has experienced enormous expansion since the first provision of Global Positioning System (GPS) services from US satellite facilities in 2000. Indeed, the estimated global market value in 2008 was EUR 124 billion, projected to reach EUR 230 billion by 2025. Of this, 20% is represented by intelligent transport systems (ITS) and 5% by safety applications, including transport safety applications. This project aims to provide signals guaranteed for civilian use and to ensure that European industry at all levels has an opportunity to compete in this growing strategic market. Europe's current market share of 25% is below expectations. EGNOS is GPS-compatible but will offer more possibilities when Galileo becomes operational in 2013. EGNOS is ten times more accurate than GPS at present. These aspects have immediate and important implications for the transport sector, including Advanced Driver Assistance Systems, and I am therefore voting in favour.
The global satellite navigation systems sector has experienced strong growth since 2000, when the systems were first used in the United States. The estimated global market value in 2025 is EUR 230 billion, 20% of which will come from intelligent transport systems and 5% from safety applications.
In June 2010, the Commission published the Action Plan on Global Navigation Satellite System (GNSS) Applications and, specifically, the European EGNOS system: this action plan also includes 24 specific recommendations for action. If the EGNOS system is to be developed further, priority must be given to the measures proposed in the action plan and adequate investment and funding in research and development activities must be provided without fail. Indeed, a lack of European funding for small and medium-sized enterprises to participate in this research project under the seventh and eighth framework programmes would make it less attractive to commercial operators. In order to support the further development of the EGNOS system and to ensure that the system does not suffer from a lack of European funding, I voted in favour of this proposal.
in writing. - The Commission's Action Plan on Global Navigation Satellite Systems shows there is huge demand in a market projected to be worth EUR 230 billion by 2025. However, Europe is failing to compete globally in this field and our current market share of 25% is below what is expected. We must ensure we take the necessary steps to ensure this industry achieves its full potential. The European Geostationary Navigation Overlay Service (EGNOS) is ten times more accurate than GPS and it is predicted that accuracy to 45 centimetres can be achieved in the near future. This system has obvious uses in the fields of air and sea transport and can also be used in road transport. However, we must be mindful of encroaching too much on European citizens as there are obvious personal privacy issues with such technology. Overall, I welcome ENGOS and GNSS as they can make an important contribution to safety and environmental objectives and I believe adequate investment in the related research and development will be essential. But the funding gap must be closed in order to reap the benefits of these projects.
Following the Action Plan on Global Navigation Satellite System (GNSS) Applications, published by the Commission on 14 June 2010 with a view to increasing the European Geostationary Navigation Overlay Service (EGNOS), efforts should be made to extend the navigation system to cover the entire EU. Indeed, the expansion of this system can offer huge advantages for the economy and security. To this end, however, major investment is needed in innovation and development. This is the only way, firstly, that the system will achieve its full scope and, secondly, that it will reach the level of maturity that will ultimately enable a financial return. This is an area, moreover, that has seen massive development. For instance, it is estimated that in the near future, it will be possible to achieve geographic locations accurate to 45 centimetres. For these reasons, I voted for this report.
Today, we voted during the plenary session of the European Parliament in Strasbourg on the report on transport applications of Global Navigation Satellite Systems. In 2010, the Commission published the Action Plan on Global Navigation Satellite System (GNSS) Applications. The action plan outlines the solutions necessary to ensure the success of satellite navigation. The general background to the action plan is the general deployment of global satellite navigation systems and, specifically, the development and deployment of EGNOS (European Geostationary Navigation Overlay Service).
EGNOS is the forerunner of the Galileo system. The EU has launched the EGNOS project (and Galileo) to provide signals guaranteed for civilian use and to ensure that European industry at all levels has an opportunity to compete in this growing strategic market. I believe it is necessary, as Mrs Ţicău points out, to set aside additional funding for the Galileo programme and, hence, to create perhaps a Galileo reserve fund within the EU budget to cover any additional costs, taking care not to harm the other programmes.
in writing. - I voted in favour of this report. On 14 June 2010, the Commission published its Action Plan on Global Navigation Satellite Systems (GNSS), which included 24 specific recommendations for action. The background to the action plan is the general deployment of global satellite navigation systems and, specifically, the development and deployment of EGNOS (European Geostationary Navigation Overlay Service), the forerunner of the Galileo system. The sector as a whole has experienced enormous expansion since the first provision of GPS services from American satellite facilities in 2000. The estimated global market value in 2008 was EUR 124 billion, and it is projected to reach EUR 230 billion by 2025. Of this, 20% is represented by Intelligent Transport Systems (ITS) and 5% by safety applications, including transport safety applications.
The EU launched the EGNOS project (and Galileo) to provide signals guaranteed for civilian use and to ensure that European industry at all levels has an opportunity to compete in this growing strategic market. Europe's current market share of 25% is below expectations. EGNOS is GPS compatible but it will offer more possibilities when Galileo becomes operational in 2013. EGNOS is 10 times more accurate than GPS.
Like the rapporteur, I support the Commission's Action Plan for the development of EGNOS and Galileo, which is based on nine horizontal measures with an immediate transport application. The deployment of EGNOS to its maximum extent throughout Europe and beyond to our near neighbours will have a major beneficial impact on the broader European economy, as well as on safety and environmental objectives, and will encourage a freer traffic flow in road transport. If we are to achieve these objectives, however, we need adequate funding for research and development, which has been scarce until now. The EU is, in fact, the only trading block that does not provide direct funding to its GNSS programme.
The report on transport applications of global navigation satellite systems supports and highlights the role and importance of the Commission's 2010-2013 action plan in this area and its impact on transport. The nine measures in the action plan are immediately and essentially related to transport. It envisages the use and development of global navigation satellite systems in all forms of transport. Of course, this will play a very big role in road and air transport. Two of the measures that are definitely worth highlighting are the facilitation of the creation of a Single European Sky and the creation of applications for intelligent transport systems.
In addition, the use of satellites will provide an opportunity to develop and use a great many different applications. I sincerely hope that the development and putting into practice of the systems, applications and solutions specified in the report goes as planned, and that, already in the next few years, the various solutions will find an application, which will make companies' and citizens' lives easier and enhance safety at sea, in the air and on the roads.
in writing. - I welcome this report, which deals with developing and deploying European systems to exploit Galileo and other satellite systems and their applications in the transport domain.
Global navigation satellite systems (GNSS) currently have implications for all EU policies, and their development and application will have a catalytic effect on implementing the Europe 2020 strategy and on creating a strategic and competitive European sector. Transport applications account for 20% of all GNSS applications by volume, and 44% by value. This industry represents a growing global market in which Europe should take the lead and achieve its independence. GNSS applications and services in the area of transport have various implications for security, for effectiveness, and for the economic and environmental costs of all modes of transport. I also believe that it is important to note that in order for there to be fair development, the European Geostationary Navigation Overlay Service (EGNOS) programme should cover all of the Member States and enable interoperability and compatibility with third countries, so as to make this market competitive and dynamic. Finally, I would stress the rapporteur's idea that the new Multiannual Financial Framework (MFF) should ensure adequate levels of funding for GNSS research and development, as well as for its implementation. Mechanisms should be created to help small and medium-sized enterprises (SMEs) gain access to this funding more easily, and to facilitate the development and marketing of GNSS applications.
I have voted in favour of this report. Following the failure of Europe's market share in the growing satellite navigation systems market to live up to expectations, in June last year, the Commission brought forward an action plan on global navigation satellite system (GNSS) applications. The Commission sensibly chose a targeted action plan, the recommendations of which not only include the realisation of the Single European Sky - already a priority that the Union has confirmed many times - but in the sphere of road transport, too, GNSS is to make an important contribution to attaining our safety and environmental protection targets. Taken as a whole, the action plan is designed to ensure that the European market, too, can compete in this sector, the worldwide market value of which is forecast to further grow to EUR 230 billion by 2025.
I am convinced that actions to promote the use of EGNOS and Galileo in civil aviation are crucial for implementation of the Single European Sky ATM Research programme. Unfortunately, as the rapporteur has emphasised in her document, introduction of the Galileo system continues to be beset by new problems. I agree with the call to the Commission to ensure swift certification of EGNOS for civil aviation. I have often stressed already that I am an enthusiast of the concept of the Single European Sky and the Single European Sky ATM Research programme.
Rapid and full realisation of the European air space is a very important strategic step towards real integration of the Union and strengthening the common market. Without Galileo, we will not have SESAR, and without SESAR, we will not achieve Single European Sky 2. Let us remember that in this area in particular, we are dealing with a system of interconnected vessels - a weakness in one part will have a disastrous effect on the rest.
I am voting for the report in question as there needs to be a framework for assessing individual air agreements, although Parliament needs to monitor the negotiations closely, instead of being left behind and only deciding whether to accept or reject the final text.
The Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category. That is why I am in favour of the report by my fellow Member, Brian Simpson, on the implementation of a set of criteria for evaluating the content of these agreements. I also think that there is a need to promote balanced market access and investment opportunities, as well as fair competition, particularly with regard to public subsidies and social and environmental standards.
Following the entry into force of the Treaty of Lisbon, agreements covering a field to which the ordinary legislative procedure applies require Parliament's consent. I voted in favour of this report aimed at setting out some general principles regarding how air agreements should be evaluated, both in terms of substance and the procedures the European Parliament Committee on Transport and Tourism might adopt to ensure that it is well informed throughout the course of negotiations and has an opportunity to express its priorities well before being confronted with the yes/no choice of consent. Comprehensive air agreements with neighbouring countries or significant global partners can deliver substantial benefits to passengers, freight operators and airlines, by means of both market access and regulatory convergence to promote fair competition, including issues with regard to state subsidies and social and environmental standards. I agree with the rapporteur that Parliament needs to follow the process from the very beginning and be closely involved in the topics under discussion to discover the current state of the negotiations on air agreements. The Commission should also be aware of the criteria that Parliament will use to evaluate an agreement and its elements.
The entry into force of the Treaty of Lisbon extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category. The new Parliamentary powers established by the Treaty bring with them new responsibilities to ensure that Parliament and its responsible committee are well informed about the preparation of the agreements to which it will subsequently be asked to give its consent. In view of this change, I welcome the corresponding new Parliamentary responsibility to monitor the conduct of negotiations more closely. I would take the opportunity to point out here that, in order to be well placed to consider whether or not to grant consent once the negotiations have been completed, Parliament needs to follow the process from the outset, rather than after the negotiations have been concluded.
Lastly, I repeat the call for the Commission to supply Parliament with a constant flow of information and to submit reports analysing the strengths and weaknesses of existing agreements on a regular basis. I believe, in fact, that this would enable Parliament to assess future agreements more effectively.
This motion for a European Parliament resolution on the conclusion of international air agreements incorporates many of the key principles upheld by the Lega Nord. They include the need to ensure equal market access rights for airlines from all Member States, preventing concealed dumping practices financed directly by national policies, in breach of Community rules on State aid. The motion also voices concern about citizens' safety, acknowledging the fundamental importance of establishing a reference framework on safety. Another principle defended by the Lega Nord and upheld in the motion concerns transparency between the activities of the European institutions and EU citizens, whose interests are directly represented in Parliament. To this end, the motion highlights, in fact, the need for the Commission to fulfil its responsibility of keeping Parliament constantly informed of the progress of its negotiations with non-EU operators. For the reasons listed above, I decided to vote in favour of this motion.
I voted in favour of this report because I agree that comprehensive EU air agreements with neighbouring countries can only benefit passengers, freight operators and airlines in many respects: maintaining security and environmental standards and promoting a favourable business environment. The aim of this report is to simplify and clarify the conclusion of air transport agreements and the adoption of decisions on such agreements, with the European Parliament informing the Commission in advance about the criteria upon which it will base its decision whether or not to consent to the conclusion of a particular agreement on behalf of the EU. In the report, Parliament also draws the attention of the Commission and the Council to agreements which, if concluded, may benefit the EU and its citizens, but which the EU has, for one reason or another, yet to conclude with countries such as Russia, China, Japan and India.
The Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent is required for the conclusion of international agreements. This means that it is a natural step for the Committee on Transport and Tourism to draw up an own-initiative report with the aim of setting out some general principles regarding how air transport agreements should be evaluated. Comprehensive agreements with neighbouring countries or significant global partners can provide substantial benefits by offering passengers and freight operators improved services - in terms of both variety and cost - while allowing airlines new opportunities and a competitive edge.
Indeed, regulatory convergence can do much to promote fair competition, particularly with regard to state subsidies, social and environmental standards. It is unfortunate that the Council has yet to grant the Commission a mandate to open negotiations on a global air transport agreement with important trading partners, such as the People's Republic of China and India, despite the proposal dating from 2005. The economic growth of this region enhances the value of such agreements.
I voted in favour of this own-initiative report because the increasingly important contribution of the aviation sector brings with it many advantages for the European economy, but also quite a few disadvantages. I believe that the institution to which I belong, namely Parliament, should be given greater supervisory powers so that it has a full understanding of the types of agreement that do or do not deserve its consent. The vote that we would cast would be the result of close monitoring of the outcome of negotiations, which must promote compliance with international legislation on social rights, full recognition of certification practices and procedures, exchange of safety data and joint inspections. Only by giving our consent to ambitious agreements that respect the principles upheld by the EU could we make a valid contribution to the latter's activities and improvement.
I believe that the possibility of regulatory convergence raised by certain international air agreements will be realised by creating conditions of fair competition. This is not only beneficial to industry in the countries involved, but also constitutes an opportunity to standardise and strengthen social and environmental standards. The services offered to passengers and freight operators will also see substantial improvements which would not be as visible through other means, such as bilateral agreements.
The conclusion of comprehensive agreements on air transport with neighbouring countries or significant global partners is of particular importance in terms of market access and of regulatory convergence, as it promotes fair competition, an equal level of social and environmental standards, and so on. This benefits all parties: passengers, freight operators and airlines. In terms of horizontal agreements, it is also important to align existing bilateral agreements with EU law, so as to ensure greater legal certainty, increase transparency and provide additional benefits in terms of simplification, while ensuring that all Union airlines will enjoy the same rights. With the entry into force of the Treaty of Lisbon, Parliament has come to play a more prominent role in this area, making its approval necessary for the conclusion of these international agreements. I am therefore voting for this report, which seeks to set out some general principles and a consistent set of standards. It also stresses the importance of keeping Parliament informed, so that it can monitor the process from the beginning, as this will give it the opportunity to express its concerns and priorities.
I voted in favour of this report for two main reasons. Firstly, the report recommends increasing the role of the European Parliament, under new powers conferred on it by the Treaty of Lisbon with regard to the conclusion of international agreements with third countries. In this respect, the report highlights the need to strengthen dialogue with the European Commission at the different negotiation stages and in the monitoring of agreements in force. Secondly, the report stresses the need to conclude aviation safety agreements with third countries that have a significant aircraft manufacturing industry; this is a crucial requirement considering the legitimate need to ensure ever-greater aviation safety.
Since the entry into force of the Treaty of Lisbon, the European Parliament has had more powers to intervene in the conclusion of international agreements between the European Union and third countries. Brian Simpson's report adopted today will thus enable Parliament's role in international aviation negotiations to be defined better.
I welcome the fact that Parliament is particularly pressing for agreements concluded by the European Union to include mutual recognition of aviation security and safety standards, as well as better safeguards for the protection of passenger rights.
I voted in favour of the report on international air agreements under the Treaty of Lisbon, as it highlights the importance of Parliament being 'immediately and fully informed at all stages' of the process of negotiating agreements between the EU and third countries or international organisations.
The Treaty of Lisbon has given Parliament new powers on the approval of international agreements. Of these, the international air transport agreements are of particular importance, given the various security and coordination needs involved. Assessing an agreement requires criteria based on strict scrutiny and monitoring of the terms of negotiation. I hope that the Commission and Parliament can cooperate actively so as to continually improve the quality and rigour of this type of agreement.
This report by Mr Simpson deals with international air agreements under the Treaty on the Functioning of the European Union (TFEU). Since 1 December 2009, with the entry into force of the TFEU, Parliament has seen its powers strengthened and has taken on codecision responsibilities in many areas, including air services. In view of this, the Committee on Transport and Tourism has tabled this report, which appears to be extremely positive and timely, setting out some general principles with which I fully agree. Parliament is thus able to monitor the whole process from the beginning, through the information given to it by the Commission, especially through the Directorate-General for Mobility and Transport, and to carefully appraise the agreements it is asked to vote on, whether they are horizontal, comprehensive or safety agreements.
The international air agreements provided for under the Treaty of Lisbon are supranational agreements intended to overlap with the existing bilateral agreements implemented by the Member States. We have reiterated our position against this principle in successive agreements upon which Parliament has delivered opinions, along with criticism of the comprehensive nature of these agreements, which are, without exception, aimed at the liberalisation and privatisation of the sector. The rapporteur - who, significantly, is from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament - states that 'air agreements with neighbouring countries or significant global partners can deliver substantial benefits to passengers, freight operators and airlines'.
However, the reality in this and in other sectors which have seen increased liberalisation, such as rail transport, belies these promises of benefits. If there really is a winner from processes of monopolistic concentration in the air transport sector - which is what inevitably follows liberalisation and 'free competition' - it is not the passengers, nor the workers, nor many of the so-called 'flag carrier' airlines, but rather the major European companies in the sector. Those are the reasons why we voted against.
This report relates to international air agreements under the Treaty of Lisbon. These are international agreements intended to harmonise and overlap with the existing bilateral agreements implemented by the Member States.
The rapporteur states that 'air agreements with neighbouring countries or significant global partners can deliver substantial benefits to passengers, freight operators and airlines, by means [...] of market access'.
However, the fact is that putting these agreements into practice at EU level has already shown us that such promises of benefits ring hollow for both workers and passengers.
Most of these agreements have the implicit aim of opening the market and liberalising the sector, motivated by free competition, or of disregarding its distortions, the benefits which the most powerful companies can derive from it and the false environmental solution for the reduction of carbon emissions, and the inclusion of aviation in the emissions trading system.
After the Treaty of Lisbon entered into force on 1 December 2009, there was an extension of the conditions under which the consent of Parliament was required for signing international agreements. Air agreements currently belong to this category. In the past, Parliament was merely consulted on such agreements. The new powers given to Parliament by the Treaty of Lisbon, however, also bring new responsibilities.
In my opinion, Parliament must be capable of following the development of negotiations before being faced with the possibility of accepting or rejecting the final wording of individual international agreements. Moreover, the relevant criteria for air agreements with third countries should include the possibility of a balanced approach to markets and investment opportunities, as well as fair economic competition in the area of state subsidies and environmental and social standards.
The new powers established by the Treaty of Lisbon mean that we, too, can have our say on aviation area matters in air agreements. The report emphasises fair competition and, hence, the need to monitor, among other things, state funding, while having regard to environmental issues and ensuring a high level of passenger rights. We are in favour of all these measures, and so the report has my vote.
I agreed with this document because the Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category because they cover a field to which the ordinary legislative procedure applies. In view of this change, the Committee on Transport and Tourism decided to draw up an own-initiative report with the aim of setting out some general principles regarding how air agreements should be evaluated, both in terms of substance and the procedures the Committee might adopt to ensure that it is well informed throughout the course of negotiations, and has an opportunity to express its priorities well before being confronted with the yes/no choice of consent.
During today's sitting, I voted in favour of Mr Simpson's report on international air agreements under the Treaty of Lisbon. In fact, following the Treaty's entry into force, on 1 December 2009, Parliament gained the right to give its consent to agreements covering sectors to which the ordinary legislative procedure applies. This is a significant step forward, especially in light of the EU's supposed democratic deficit, if we consider that, previously, Parliament, a body democratically elected by the people of Europe, was consulted on such agreements only after they had been concluded. We therefore expect the Commission to respond to our call for it to maintain the flow of information and to provide the responsible committee with comprehensive information about the intention to propose negotiations with a view to concluding and amending international air agreements, so that Parliament as a whole can express its opinion in full knowledge of the facts.
The Treaty of Lisbon introduces new parliamentary competences, thereby granting the European Parliament greater decision-making powers, along with responsibility for ensuring the smooth flow of business, providing information and guaranteeing citizens' safety. Regulatory convergence among the European Parliament's relevant committees, reciprocal recognition of safety and security standards and ensuring the highest possible standard for international air transport agreements provide benefits to passengers and freight operators, in logistical and economic terms, as well as to airlines.
in writing. - I voted for this report which considers that comprehensive air agreements with neighbouring countries or significant global partners can deliver substantial benefits to passengers, freight operators and airlines, by means both of market access and of regulatory convergence to promote fair competition, including with regard to state subsidies and social and environmental standards, providing certain standards and conditions are met.
Under the Treaty of Lisbon, air agreements require the European Parliament's consent, as they concern a sector to which the ordinary legislative procedure applies. We agree with the Committee on Transport and Tourism's idea to set out some general principles regarding how air agreements should be evaluated in terms of substance. Moreover, the Committee should be well informed throughout the course of negotiations, so that it has an opportunity to express its priorities well before being confronted with the yes/no choice of consent. Parliament therefore needs to follow the process from the outset. Comprehensive agreements with neighbouring countries or significant global partners can provide substantial benefits by offering European passengers and freight operators improved services - in terms of both variety and cost - while giving airlines new profit-making opportunities. Regulatory convergence can do much to promote fair competition. Lastly, we maintain that it is important to open negotiations with important trading partners in Asia, including the People's Republic of China and India, since the economic growth of that entire region makes such agreements ever more significant from the point of view of developing world trade.
The adoption of the Treaty of Lisbon has increased the number of cases in which Parliament's approval is needed to conclude an international agreement. Air services agreements now fall into this category, as they cover an area to which the ordinary legislative procedure applies. The Committee on Transport and Tourism has therefore decided to table this own-initiative report with the aim of setting out some general principles regarding how air agreements should be evaluated in terms of substance, and of the procedures the committee might adopt in order to remain well informed throughout the course of negotiations and so that it has an opportunity to express its priorities well before being confronted with the final decision and merely being able to adopt or reject it. Parliament's new powers, provided for in the Treaty of Lisbon, bring with them a new responsibility to ensure that Parliament and its competent committee are well informed about the preparation of the agreements to which it will subsequently be asked to give its consent. This implies a corresponding responsibility to monitor how negotiations are conducted more closely. These assumptions therefore need to be borne in mind when international agreements are being negotiated in future.
in writing. - The report covers the framework to evaluate individual air agreements, taking into account the changes under the Lisbon Treaty, to be used for all future negotiations, conclusions and parliamentary approval thereof (via consent). Relevant criteria for air agreements with third countries include balanced access to markets and investment opportunities, as well as fair competition in terms of state subsidies, environmental and social standards. I voted in favour.
Comprehensive air agreements with neighbouring countries or significant global partners can deliver benefits not only to freight operators and airlines, but also to passengers. Above all, such agreements guarantee the same rights to all Union airlines. Furthermore, high standards in terms of air safety and security will be applied and these are vitally important to passengers, crew and the whole aviation sector in general. Given the benefits of the agreements mentioned, I believe that it is appropriate to lay down general principles to be used when evaluating air transport agreements. It is important for every agreement to relax or eliminate restrictions on market access and investment opportunities, to maintain and enhance social and environmental standards, to provide adequate safeguards for data protection and privacy, to include mutual recognition of security standards and ensure a high level of passenger rights. Attention should be drawn to the fact that the Commission must take immediate action to address the issue of Siberian overflights and begin negotiations on international air transport agreements with Japan and Russia.
The Treaty of Lisbon, which has been in force since 1 December 2009, has increased the number of cases in which Parliament's approval is needed to conclude international agreements. Air services agreements now fall into this category, as they cover an area to which the ordinary legislative procedure applies. Previously, it was only necessary to consult Parliament about these agreements. In view of this change, the Committee on Transport and Tourism has decided to draft an own-initiative report with the aim of setting out some general principles regarding how air agreements should be evaluated by Parliament in terms of substance, rather than being confronted with the final decision and merely being able to adopt or reject it. Parliament's new powers, provided for in the Treaty of Lisbon, bring with them new responsibilities to ensure that Parliament and its competent committee are well informed about the preparation of the agreements to which it will subsequently be asked to give its consent. This implies a corresponding responsibility to monitor how negotiations are conducted more closely. The possibilities identified in this report, which I voted for, can be seen as forming a list of elements which can be adopted according to the particular circumstances of each agreement.
Following the entry into force of the Treaty of Lisbon, Parliament has strengthened its role in the conclusion of international air agreements. The Committee on Transport and Tourism decided to draft an own-initiative report with the aim of setting out some general principles regarding how air agreements should be evaluated, both in terms of substance and in terms of the procedures the Committee might adopt to ensure that it is well informed throughout the course of negotiations, and has an opportunity to express its priorities well before being confronted with the yes/no choice of consent.
These agreements can be split into three categories: horizontal agreements, which align existing bilateral agreements; comprehensive agreements, which seek to ensure fair competition; and lastly, safety agreements, which are intended to ensure a high level of civil aviation safety. Furthermore, the report recommends a set of criteria for assessing the content of the agreements, including balanced access to markets and investment opportunities, and fair competition with regard to state, environmental and social subsidies. I voted in favour so that a constant flow of information is maintained and the strengths and weaknesses of these agreements are analysed better.
As the Treaty of Lisbon has increased the range of Parliament's powers with respect to the conclusion of international agreements, it is necessary, in the process of redefining its status, to offer new forms of legal framework for its action. This report appears in this context. As Parliament has also come to have powers in relation to air agreements, it is important to ensure that it has access to information throughout the negotiation process. Indeed, it cannot simply be involved at the end of the process, whereby its activity is reduced to merely agreeing or disagreeing with the final solution, without having a range of relevant indicators at its disposal in order to make a considered decision. Underpinned by the need to involve Parliament throughout the process, it is also necessary to draw attention, even if only in general terms, to aspects such as the terms under which information is provided or the stages at which it should be made available.
in writing. - I voted in favour. The Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category because they cover a field to which the ordinary legislative procedure applies. Previously, Parliament had only been consulted on such agreements. In view of this change, the Committee on Transport and Tourism decided to draw up an own-initiative report with the aim of setting out some general principles on how air agreements should be evaluated, covering both their substance and the procedures the Committee might adopt to ensure it is well informed throughout the course of negotiations, and has an opportunity to express its priorities well before being confronted with the yes/no choice of consent.
The report sets out some general principles regarding good communication between Parliament and the Commission when international air agreements are adopted and regarding the development of common methods for evaluating those agreements. Thanks to the Treaty of Lisbon, Parliament has gained additional powers and corresponding responsibilities, and must now monitor the conduct of negotiations and the conclusion of air agreements more closely. Given the importance of such agreements, especially in terms of guaranteeing better services for passengers and new opportunities for operators, it is a good idea for Parliament to inform the Commission of its concerns and its assessment criteria at the outset, without waiting until the negotiations have been concluded.
The Treaty of Lisbon gave Parliament greater rights, one of which is that Parliament's consent is required for concluding international agreements. The Committee on Transport and Tourism quite often has to assess and deal with various aviation agreements. I think that this report will significantly aid and simplify the work of the Committee on Transport and Tourism because it highlights the general principles of how we should assess aviation agreements, both in terms of content and in terms of measures.
Moreover, this report will help clarify the various aviation agreements and process them in the simplest way, and it states which criteria we should pay attention to and which aspects we should keep track of. In addition, this report will help in applying the process of how to move forward with these aviation agreements and what stages will be needed as the various institutions deal with them. I think that this report is necessary, and I therefore supported its adoption.
in writing. - This report provides for a framework to be established in order that Parliament can undertake its obligations under the Lisbon Treaty in regard to international air agreements. The Committee on Transport and Tourism were keen to ensure that in dealing with individual agreements with individual sovereign countries, Parliament used the same procedures and guidelines for rapporteurs to work with in order to give us a consistent approach and to give us the opportunity to consider important aspects, including relevant safety and social conditions. I shall be voting in favour and would hope that Parliament can support my report so that the proposed framework can be put into operation
The entry into force of the Treaty of Lisbon has institutionalised new areas in which Parliament's approval is necessary for the conclusion of international agreements. Agreements on air transport fall into this category, as they are part of the ordinary legislative procedure. This requires Parliament to be kept regularly informed, in order to ensure a concerted evaluation of the whole negotiation process, and so that it can express its opinions and priorities at the same time.
This report contains guidelines on how air agreements should be analysed in terms of content and procedures to be adopted. Three categories of agreement are presented which cover different objectives, namely, horizontal agreements, comprehensive agreements and safety agreements.
I am voting in favour of this agreement as I consider it essential that the position adopted by the European Commission, and stressed in this report, expresses the fact that Parliament should regularly monitor the entire process through the sharing of information, and that the Commission should submit a report analysing the strengths and weaknesses of the existing agreements at least every three years. The agreements should be adopted through a fruitful interinstitutional agreement that enables the European institutions to participate actively in them.
I voted in favour of Mr Simpson's report on international air agreements under the Treaty of Lisbon, bearing in mind that Parliament now has a greater share of responsibility when it comes to negotiating international agreements. Furthermore, agreements on air transport with third countries help to develop international air transport and safeguard security of law.
in writing. - (DE) The result of the new competences given to Parliament under the Treaty of Lisbon is that this House will, in future, be presented with international air agreements to evaluate and approve on a more frequent basis. The rapporteur therefore proposes that some general principles should be drawn up in order to make such evaluations easier, and also better. Although he does recognise the benefits of such agreements in principle, the rapporteur does not forego a differentiated approach and, on several occasions, calls for a constructive dialogue between the Commission and Parliament.
I welcome the results of today's vote, particularly in view of the fact that I was rapporteur for the document on the air transport agreement between the European Union and the United States, which was a document of particular importance. Taken together, aviation markets in the European Union and the United States account for around 60% of the world's air traffic. The future opening of the market to EU and US aviation enterprises on a non-discriminatory basis will offer better services to passengers and air transport carriers, will bring significant economic benefits and will create jobs. Unfortunately, the European Parliament was not involved in the negotiations on the EU-US agreement and so was not able to influence the content of the document. This is an unacceptable situation. I agree, therefore, with the main thesis of the Simpson report on international air agreements, which has been adopted today. The European Parliament should have been involved in the negotiations from the very beginning, or should at least have been kept informed as to their progress.
I support this report in view of the new elements that have been introduced by the Council, especially with regard to earmarking, greater transparency and incentives for fleet renewal, vehicle capacity and the possibility of more effective variation of infrastructure. Eurovignette III will allow the Member States to charge road users, if they choose, for external costs, namely pollution, air and noise, so that the 'polluter pays' principle is introduced to road transport. In anticipation of the White Paper, the legislation now envisaged requires the Member States and the Commission to take the next steps towards a more sustainable and interoperational transport system, with a harmonised charging system internalising more external costs.
With the draft directive on the charging of heavy goods vehicles for the use of certain infrastructure (the Eurovignette Directive), Member States will now be able to implement charges on air and noise pollution from road transport. This measure, which applies the 'polluter pays' principle, aims to encourage the progressive renewal of the lorries which travel on our roads. It could also represent a new source of funding for cleaner forms of transport such as rail and waterways. I therefore voted in favour of Saïd El Khadraoui's report. However, I call for Member States to exercise restraint when implementing the Eurovignette: this must not jeopardise the commercial and financial soundness of haulage companies or companies which use haulage.
Most Irish goods sold on the EU market are transported on the road network and therefore, I voted against the measures recommended in this report because they would impose excessive costs on Irish hauliers, exporters and producers. The Eurovignette Directive already involves charges, but Member States are not obliged to impose these charges. The Eurovignette is currently in operation on 15 000 km of European motorways, including half of the EU's tolled motorways. While I am in favour of addressing air and noise pollution and of encouraging people to use cleaner vehicles, if this directive were to be extended and tolls for noise and air pollution were to be included, Irish hauliers taking Irish exports to Europe would suffer greatly as a consequence.
Many Irish goods are exported internationally and the additional costs proposed in the report could inflict huge damage on Irish export and transport companies, and it could be a fatal blow to those small businesses that currently are achieving only a small profit margin.
I voted in favour of this joint position on the Eurovignette Directive presented at second reading by the Council and Parliament. The directive's main objectives are to allow Member States to charge road users for some external costs, in other words, to apply the 'polluter pays' principle, and also to give Member States additional possibilities to make their national road charging systems more efficient. I welcome the goals of reducing pollution and implementing the 'polluter pays' principle in the area of road transport. I also supported the proposal for revenue obtained from the Eurovignette charge to be earmarked for investment in road infrastructure and to be used to make transport greener. The promotion of sustainable transport is a key element of the common transport policy. To this end, we should reduce the contribution the transport sector makes to climate change and the negative impact of transport, in particular, congestion, which impedes mobility, and air and noise pollution, which damage health and the environment.
Although I welcome the agreement that has been reached on the Eurovignette Directive, I am nonetheless far from being fully satisfied. By endorsing the compromise reached between Parliament and the Council, we are putting an end to long years of negotiation. This is certainly a step in the right direction but it is a minimalistic agreement that lacks teeth! Indeed, Member States will only have the possibility, but in no way will they be obliged, of making heavy goods vehicles pay for the external costs they cause. The fact remains that the idea is now out there and that is the real positive point which enables me to vote for the compromise. By introducing the 'polluter pays' principle for heavy goods vehicles, the directive paves the way for the recognition in our public policies of the internalisation of external costs caused by transport. The principle of transparency of revenue and investment is also on the record which, we hope, will be a precedent in assessing public policies: indeed, Member States will have to report to the Commission on a regular basis. However, the low allocation threshold of revenue to the trans-European transport networks (TENs) (15%) is regrettable. In addition, we will have to ensure that the commitment made by the Member States to invest revenue in sustainable projects has been kept.
The report we are discussing today is particularly important because it provides for the amendment of Directive 1999/62/EC on the charging of heavy goods vehicles. I believe that the submission of this proposal for a new directive, the fruit of the compromise reached between the Hungarian Presidency, the Commission and Parliament, is very damaging to the Italian economy, since Italy transports around a third - or approximately EUR 200 billion a year - of all the traded goods hauled on Europe's roads.
Once the directive has been implemented in Europe's countries of transit, goods imported to and exported from Italy will be more exposed to the burden of additional charges. I share the Italian Government's highly critical view: it believes that, at a time of great economic difficulty such as we are experiencing now, the political decision to strike at an economic sector that underpins our market is far from wise. To my mind, the small breakthroughs that were achieved with the compromise have no real impact on a text that is highly detrimental to both the Italian system and the haulage industry. What is more, the effectiveness of the measure has not been proven: road transport and its associated pollution costs will continue to increase until an intermodal infrastructure network has been developed.
in writing. - I voted against this amendment as it is imperative that the Commission is not permitted to establish revenue-raising capabilities, even via an indirect charge, particularly without the unanimous assent of the Council. In the UK, we do not currently subscribe to the Eurovignette scheme. However, the Westminster Government is looking into rolling out HGV charges in accordance with European law by 2015. The Commission, however, has reserved the right to make the carbon charge obligatory by 2013. I do not wish to see UK citizens in any way contributing to any form of EU tax.
The levying of a charge on heavy goods vehicles is a measure which penalises the outlying countries of the EU, such as Greece, Italy, Spain and Portugal. In general, these are the countries hardest hit by the financial crisis, which has led to a fiscal and economic crisis. In view of this, I am voting against the tabled report, as I believe the uneven application of such charges is unjust, given that outlying countries would generate most of the revenue, to the benefit of the countries of central Europe.
I voted against the El Khadraoui report on charging heavy goods vehicles as the proposal allows tariff barriers to be introduced, which will increase the costs for freight operators in the peripheral Member States. The directive will also allow Member States to offer compensation in exchange for these charges, which could result in the distortion of competition between operators from different EU Member States.
Parliament has just given its go-ahead for new rules on road transport charges, thereby making it possible to ensure the development and funding of a more suitable transport policy with regard to environmental requirements pertaining to pollution and noise. While road haulage companies will now have to pay the cost of air and noise pollution generated by lorries, Member States will, in return, be obliged to reinvest the revenues obtained from these charges in pan-European transport networks and, especially, in more effective and less polluting transport systems. These charges are a step forward, but they are not enough. It is time that Member States committed to implementing a genuine freight development policy and thus to making consistent use of all rail and road transport infrastructure.
The European Parliament has today approved the revision of the Eurovignette Directive by a large majority. The text stipulates that heavy goods vehicles shall pay the cost of air and noise pollution. The agreement approved today in effect authorises Member States to charge road haulage companies for the cost of air and noise pollution, in addition to charges on the use of motorway infrastructure.
While this is a significant revision, it only represents a small step in the right direction, because the regulations are non-binding. I therefore still look forward to seeing new proposals which would make these new measures compulsory, which would include in them the cost of all the environmental damage caused and which would extend the 'polluter pays' principle to all forms of transport.
The text also presses for use to be actually made of the revenues from toll collection. In this regard, Parliament has obliged Member States to invest part of the returns from toll collection in the improvement of traffic flow and mobility infrastructure. It should also be possible to allocate the proceeds of these charges to projects such as those which reduce air or even noise pollution.
I voted against the report on the charging of heavy goods vehicles as I believe that levying charges for the use of infrastructure could have negative repercussions for the European economy, particularly in outlying countries. Bearing in mind that several taxes and charges are already levied on the road transport sector, especially excise duties on fuel, and in view of the current economic climate, I think that the internalisation of the sector's costs should be considered so that these measures might merit greater consensus between the various players affected.
The revision of the Eurovignette Directive requires that heavy good vehicles circulating on European motorways be subject to the 'polluter pays' principle, allowing the Member States to include the cost of noise and air pollution in national tolls. This additional cost is likely to be between three or four cents per vehicle per kilometre. At a time when the European economy is weak and competitiveness is more vital than ever, this principle may serve to make freight transport even more expensive, especially for outlying countries, for which the price of transportation is added to the cost of the goods. These countries are not only forced to absorb the cost of fuel, but will now have to do the same with the additional costs of tolls, thereby losing competitiveness. Without trying to underestimate the environmental issue, this does not seem to me to be the time to burden European companies with another charge.
The levying of a charge on heavy goods vehicles is a measure which penalises the outlying countries of the EU while, at the same time, providing additional revenue for the countries of central Europe. The text that came out of the trialogue is less negative for Portugal than the proposal of the Committee on Transport and Tourism, as it reduces the variation to 175% and the peak period for charges to five hours, extending the exemption of less polluting vehicles for another year, hence, to four years. However, the levying of this charge will remain a reality and will bring an increase in the existing costs for the outlying countries of the EU. These new provisions of the Eurovignette Directive will allow Member States to charge heavy goods vehicles an amount equal to the cost of noise and air pollution caused by traffic, in addition to the infrastructure charge, at the tolls. This additional cost is likely to average three or four cents per vehicle per kilometre. Less polluting vehicles will remain exempt. I voted against this report's proposal as I believe it will harm the outlying Member States.
The very high dependence on road transport is a real problem; in Portugal, dependence on this mode of transport is even greater than the EU average. This is the case for environmental and public health reasons, due to the high levels of pollution associated with it, and for energy reasons related to dwindling oil reserves and growing difficulty of access to this commodity. It is therefore essential to promote the diversification of modes of freight transport, particularly with a strong commitment to rail. Unfortunately, not only has this investment not been made, but in some countries, including Portugal, we have also seen divestment in this type of transport. This divestment tends to increase following processes of liberalisation and privatisation. This report addresses some of these issues, but it goes no further than seeking to levy a new charge on heavy goods vehicles, to be added to the existing charges, some of which have been recently increased in Portugal. The effectiveness of these is doubtful in terms of pursuing the stated objectives, while they represent an additional burden and may result in many companies going out of business given the current economic and social crisis.
We are aware that the very high dependence on road transport is a real problem; in Portugal, dependence on this mode of transport is even greater than the EU average. This situation needs to change, whether for environmental or public health reasons, due to the high levels of pollution associated with it, or for energy reasons related to the dwindling oil reserves and growing difficulty of access to this commodity.
It is therefore essential to promote the diversification of modes of freight transport, particularly with a strong commitment to rail. However, not only have some countries being failing to make this commitment, but in some countries, including Portugal, we have also seen divestment in this type of transport, which tends to increase following the process of liberalisation and privatisation.
This report address some of these issues, but it then limits itself to seeking to levy a new tax on heavy goods vehicles, to be added to the existing ones, some of which have been increased recently in Portugal, such as the 'shadow tolls'. The effectiveness of these is doubtful in terms of the effective pursuit of the stated objectives, while they represent an additional burden and may result in many companies going out of business given the current economic and social crisis.
Some time has passed since the adoption of the European Parliament's opinion on the Eurovignette III Directive at first reading. The directive should enable Member States - if they so desire - to collect fees from road users for certain (limited) external costs, so that the 'polluter pays' principle can finally be introduced in the area of road transport.
It also provides Member States with additional possibilities for increasing the effectiveness of national systems for collecting road tolls, which is a better instrument for managing demand in the transport sector. The opinion of the Council confirmed these objectives, and it is now also desirable for the Commission to take steps which will lead to the lasting sustainable development of transport, cooperation, a harmonised system of tolls and the further internalisation of external costs.
in writing. - The reality is that this proposal will have a disproportionate impact upon the peripheral Member States in the European Union, such as Ireland, as centrally located Member States have the option of switching to rail. It is estimated by the Irish Exporters Association that a truck travelling from Ireland to mainland Europe via Holyhead and Dover will incur a road use charge of EUR 120 and an external cost of EUR 30. Therefore, a roundtrip will incur a fee of EUR 300 as a result of this legislation. The main export sectors that will be affected include pharmaceuticals, ICT, medical devices, dairy and other food products. Moreover, the road haulage sector employs over 30 000 people in Ireland. The bottom line is that these new charges will increase the cost of transporting Irish exports into European markets. I voted against this report as the EU should be seeking ways to improve our competitiveness in line with the Europe 2020 strategy instead of introducing legislation which threatens our competitiveness.
Parliament's approval of the directive on the charging of heavy goods vehicles is a step forward in the protection of European citizens' health, and a commitment to lessen the harmful effects of pollution caused by such vehicles. The 'polluter pays' principle has been introduced for the first time in this sector in order to encourage safer and more sustainable transport, and hence to promote alternatives such as rail transport. Under the compromise reached, however, due consideration must also be given to the protection of the haulage industry, which must not be penalised excessively. Member States must therefore strive to make more effective use of the revenues collected under the Eurovignette, for example, by investing in infrastructure improvements and encouraging the use of less polluting haulage vehicles, so as to ensure that the benefits of the directive are enjoyed by all the sectors involved.
I voted in favour of the report by my colleague, Saïd El Khadraoui, on the revision of the EU Eurovignette legislation, which will allow heavy good vehicles to be charged. For the first time, the 'polluter pays' principle will be applied to road transport, and it will be possible to charge heavy goods vehicles for noise and air pollution when they use the EU's motorways. This is an innovative initiative which I welcome, as it allows environmental and social costs to be taken into account and is not limited merely to infrastructure costs. It is, nevertheless, regrettable that the European Parliament's ambitious plans for stringent environmental requirements have been hindered by the Council of Ministers, under the pretext of overly high additional costs. Despite all of this, this report is a genuine step forward in environmental terms.
I endorsed this document because its objective is to charge heavy goods vehicles depending on the time of day they are travelling, during or outwith rush hour, and depending on the sound emitted and cylinder capacity. At least 15% of the money collected in charges is invested in other projects related to CO2 reduction. It is good that today, we are ready to reduce climate change and, in the area of road transport, we are finally striving to apply the 'polluter pays' principle. Undoubtedly, this will give Member States additional possibilities to make their national road charging systems more efficient, which means that a better transport-demand-management instrument can be developed. However, I still believe that these instruments are only economically beneficial and favourable for a few central transit European Union Member States, and therefore completely unfavourable or much less favourable for a large number of European Union Member States, situated near the European Union's borders, both in the east, the south, the west and the north. I therefore believe that it would be worth us fully evaluating this aspect, weighing it up again, and only then adopting it.
I would like to give my full endorsement to the directive on the charging of heavy goods vehicles. I would, in particular, like to support a provision which is very important for Europe's environment. I hope that the lower charges for vehicles which are less polluting will motivate owners of transport firms who have not done so to renew their fleets. Furthermore, crops which grow in the vicinity of heavily used roads would be much less exposed to pollution from exhaust fumes. I think the increased charges for driving at peak hours are another positive feature. Thanks to these restrictions, we will achieve greater safety on the roads and better driving conditions for all road users. These restrictions will also allow improvements to the state of the infrastructure, which suffers the greatest damage at those very hours of peak traffic.
I voted against the proposed compromise text, a position in keeping with that of the Italian Government, which has already voiced its opposition to the proposal in the EU Council. Imposing a further system of taxation on hauliers will deal a very heavy blow to a sector which underpins Italy's trading system. Increasing the costs borne by this sector means increasing the burden on society as a whole and penalising our goods, for which there will be a corresponding fall in demand. I do not believe that this compromise is the right answer, particularly for a country such as Italy, for example, which is a departure point for transport flows that create wealth for our national system and that need to be safeguarded through the identification of appropriate tools that will combat air and noise pollution, but which have due regard for its specific structural and logistical characteristics.
I voted in favour of the resolution on the charging of heavy goods vehicles as it ratifies an agreement which was difficult to reach, on the revision of the Eurovignette Directive. This 1999 directive, revised in 2006, aims to harmonise the charging of heavy good vehicles. The adopted revision is a first step in internalising external costs in road transport and, hence, a step towards putting the 'polluter pays' principle into practice. Air and noise pollution from traffic will thus be charged electronically, at a rate of three to four cents per kilometre depending on the vehicle's Euro class, the type of road and the level of congestion. This revision will henceforth allow traffic to be managed better through increased charges in peak periods (not exceeding 175% over five hours), but also provides for a proportionate decrease in low peak charges to avoid penalising road haulage companies financially. Finally, the resolution encourages Member States to use the amounts raised to finance certain types of sustainable transport projects.
I voted in favour of Eurovignettes because I think that solutions of this kind can ensure full harmonisation of the European system for charging heavy goods vehicles, thus facilitating efficient travel through Member States without unnecessary delays. In my opinion, incorporation of the 'polluter pays' principle will ensure a reduction of the pollution and noise caused by heavy goods vehicles not fitted with engines which comply with the Euro V and VI standards, as these engines are not subject to road charges. In addition, the principle has been established that Member States will be able to specify the use to be made of revenue generated from tolls collected and that at least 15% will have to be used for financial support for TEN-T projects. This will ensure greater transport sustainability.
in writing. - I voted for this report revising 'Eurovignette' road haulage tax rules, which will make it possible for Member States to charge hauliers for air and noise pollution costs, in addition to motorway tolls. This directive will ensure that revenue from these charges is used to improve the performance of transport systems and cut pollution.
Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures allows Member States, if they so wish, to also charge road users for some external costs. This offers them additional opportunities to make their national road charging systems more efficient, which means a better transport-demand-management instrument. We believe that, at a time of great economic difficulty, the political decision to strike at an economic sector that underpins our market purely in order to make money is not very wise. Furthermore, the way in which this approach penalises the geographically more peripheral Member States, countries of origin, departure or destination of goods, for the benefit of 'central' and transit countries, is unacceptable. Lastly, when establishing the principle, no thought has been given to the impact of this measure on traffic flows and, hence, on existing concessions, meaning that there is a risk of the traffic going elsewhere. The effectiveness of the measure has not been proven: road transport and its associated pollution costs will continue to increase, which is why we, the Italian delegation of the Group of the European People's Party (Christian Democrats), are against this measure.
This directive makes provision for Member States levying a toll on heavy goods vehicles which includes an amount equal to the cost of noise and air pollution as a result of traffic, in addition to the infrastructure charge. I believe that the 'polluter pays' principle is not a solution, as it limits itself to leaving the decision up to the market. Authorising and legitimising pollution if it is economically viable for the company is not a path to sustainability. I believe that the EU's priority should be to impose more stringent measures on pollution caused by heavy goods vehicles and to commit decisively to rail freight. Rather than solving the problem of pollution, this directive exacerbates the inequality between Member States by placing a greater burden on outlying countries such as Portugal, which are exporters but are not crossed by major transport routes. I voted against for these reasons.
This report deserves credit for demanding accountability from Member States. Firstly, for demanding accountability on the relief which Member States grant to small truck manufacturers. This is a good thing since these irresponsible practices must cease. Secondly, for demanding accountability on the revenues generated by the Eurovignette. Opacity cannot be the rule there either. These revenues must be exclusively destined for environmental policies. It is, however, regrettable that the text does not go even further. It includes almost nothing on the relief granted to the manufacturers of Euro VI vehicles. What is worse, it promotes bringing the Eurovignette under the carbon emission trading scheme. I am voting in favour of this text to encourage further work to be done and to lend my approval to the Eurovignette concept, whilst regretting these two serious shortcomings.
Environmental concerns can never be jeopardised, but at the same time, they cannot be detached from economic issues; still less in this time of crisis that we are still experiencing, and which continues to buffet the countries of southern Europe, especially my country, Portugal. In view of this, I cannot agree with the adoption of the 'polluter pays' principle, as this situation will greatly affect those working in the freight transport sector in outlying countries, in particular, Portugal, but not in the richer countries of central and northern Europe.
in writing. - Eurovignette III will allow Member States - if they so wish - to charge road users for external costs (air, noise, pollution), so that finally, the 'polluter pays' principle is introduced in road transport. Taking into account that the tax system is opaque and irrational, I voted against.
In times of increasing globalisation in which the volume of traffic is also rising massively, it is exactly those Member States with sensitive regions such as in the area crossing the Alps that have an interest in charging road users for certain external costs according to the 'polluter pays' principle. At the same time, this should also give rise to an instrument to better manage traffic demand. This report takes a pragmatic approach in order to reconcile the numerous and varying wishes. In this context, however, we must not overlook the various initiatives to pave the way for so-called giga- or megaliners, which are associated with high infrastructure costs. It is also the case that, hitherto, lip service alone has been paid to moving freight traffic from road to rail. We should also not forget these factors, including when it comes to the idea in the proposal of earmarking the revenue from infrastructure charges. As far as the incentives for fleet renewal are concerned, we must also consider that we must not unilaterally burden our local carriers and fleet-owners with strict environmental and safety regulations, only for the low-cost competitors to come riding over the border in foul scrap vehicles. However, since this report makes very reasonable arguments in this regard, I voted in favour.
I decided to vote against this proposal because it would have a very negative impact on the smallest haulage companies in particular. Yes, it is right to combat pollution and try to ease traffic congestion, but introducing another tax increase is definitely not the best solution in my view. By applying this 'Eurovignette', the chances are that only the largest haulage companies - that is, those with more resources at their disposal - will manage to survive.
Many small businesses, especially in Italy, risk having to leave the market because of the excessive charges they would face, and this would certainly have a serious impact on employment too. My hope, therefore, is that other European countries will adopt the same position as the Italian Government, which has already confirmed that it will not be applying this measure. The crisis has caused great damage to the haulage industry, and this new tax will certainly not contribute much to its recovery as far as I can see.
I do not agree with the proposal to charge heavy goods vehicles according to air and noise pollution. I feel that it would be inappropriate to create yet another additional tax burden for hauliers, who have been badly affected by the financial crisis. The charge will reflect not just road infrastructure costs, the vehicle's pollution category and length of journey, but also the level of pollution, noise and congestion. Moreover, the charge will not only be applied to motorways in the trans-European road network, but also to other motorways and important roads. Attention should be drawn to the fact that such regulation will have a negative impact on European road hauliers' revenue and increase delivery times. Due to the reasons mentioned, there will be an increase in transportation costs and the price of freight transportation. Furthermore, a toll may significantly reduce the demand for road transport.
The new Eurovignette Directive, which is intended to encourage the implementation of harmonised charging systems in the Member States in order to improve the efficiency and environmental performance of heavy goods vehicles, will end up penalising certain peripheral Member States, such as Italy, which are countries of departure or destination of goods. This is why I voted against the report, which amends the 1999 directive. Instead of increasing competition and laying down common rules for the Internal Market, the new directive distorts competition for the benefit of a few Member States located at the heart of freight traffic in Europe. Under the pretext of reducing CO2 emissions, a tax is being introduced with the aim of discouraging road transport in favour of rail and intermodal transport. The directive, as it is conceived, is very harmful to the entire haulage system, at a time of economic stagnation when we need to implement measures to revive the sector.
This report presents a pragmatic approach to not wasting any more time on the adoption of the so-called Eurovignette III Directive on the levying of charges on heavy goods vehicles for the use of certain infrastructures. It is intended to achieve the best possible compromise between Parliament and the Council. The proposed amendments are the result of consultations with the political groups. In view of this, I voted in favour of this report, as it will allow the Member States, if they so wish, to also charge road users for some limited external costs, with the aim of introducing the 'polluter pays' principle to road transport. It will also give Member States more opportunities to make their respective national road pricing systems more efficient, which means a better instrument for transport demand management. These objectives were confirmed by the Council's position. It is worth highlighting the proposal to earmark the revenue from charges on external cost and infrastructure to be used for sustainable transport and trans-European networks, in particular. Effective earmarking of this revenue, which increases accountability and transparency, will not only increase public acceptance but will also ensure the reduction of external costs on road transport.
Under the amended Directive 1999/62/EC, Member States will also be able to charge road users for some (limited) external costs, so that finally, the 'polluter pays' principle is introduced in road transport. This offers Member States additional opportunities to make their national road charging systems more efficient, which means a better transport-demand-management instrument. Road toll charges for the transport sector will therefore reflect the cost of noise and air pollution, as well as infrastructure costs.
These costs will still admit of some exceptions, provided that the Member State requesting them has a good reason for doing so. There will be incentives to promote the renewal of the fleet of heavy goods vehicles, derogations for heavy goods vehicles fitted with less polluting engines and, finally, the toll charge may vary according to the time of travel. This is to ensure that heavy goods vehicles can avoid certain road sections during peak hours. The revenues generated from this toll charge increase will have to be reinvested in transport infrastructure, with at least 15% to be earmarked initially for trans-European transport projects. For these reasons, and for the sake of a better road system in Europe, I voted in favour.
This directive makes provision for Member States levying a toll on heavy goods vehicles which includes an amount equal to the cost of noise and air pollution as a result of traffic, in addition to the infrastructure charge. I believe that the 'polluter pays' principle is not a solution, as it limits itself to leaving the decision up to the market. Authorising and legitimising pollution if it is economically viable for the company is not a path to sustainability. I believe that the EU's priority should be to impose more stringent measures on pollution caused by heavy goods vehicles and to commit decisively to rail freight. Rather than solving the problem of pollution, this directive exacerbates the inequality between Member States by placing a greater burden on outlying countries such as Portugal, which are exporters but are not crossed by major transport routes. I voted against for these reasons.
The proposal for revision of the Eurovignette Directive, which is at issue here, is aimed at introducing the 'polluter pays' principle to road transport, allowing the Member States to include the cost of noise and air pollution in national tolls, which means the levying of yet another charge on heavy goods vehicles. This measure penalises the outlying countries of the European Union, which is particularly onerous in the context of the financial crisis that we are currently experiencing. For these reasons, I voted against this report.
I voted in favour of this compromise on the revision of the Eurovignette Directive, which aims to set 'polluter pays' road tolls for heavy goods vehicles.
Member States will then be able to integrate in taxes or tolls levied the actual costs incurred by traffic-based air and noise pollution, whereas up to now, only infrastructure-related costs could be charged. The compromise deal falls short of the European Parliament's ambitions and this alone will not revolutionise road transport, for which the industry and Member States are clearly not yet ready to shoulder the actual costs of their ecological footprint.
The average additional cost to hauliers should not exceed 4 euro cents per vehicle per kilometre, and the least polluting vehicles, driving during off-peak times, would be exempt. And yet this reform had been consigned to oblivion before the Belgian Presidency put it back on the Council's table. I welcome the progress made as a positive first step towards a more sustainable road transport system.
The reason we have voted in favour is because we refuse to accept the fallacious arguments put forward by the Spanish Socialist Workers' Party (PSOE) and the People's Party (PP) on the industry's competitiveness. Any gain in competitiveness also requires generating incentives for investment in more efficient means of transport, fair rules of competition, and internalising the social and environmental costs of general economic activity. The Group of the Greens/European Free Alliance has always strived for cost internalisation and for all goods to have a cost that is fair in social and environmental terms.
We are aware that the minimal proposal falls short of our aspirations by a long stretch, but our vote is also an expression of our confidence that the process will not end here and that an important step has been taken by acknowledging the need to internalise transport costs. We also remind the Member States that they must go even further, bringing in legislation to introduce fairer and more efficient tax systems that include all the external costs mentioned, and we urge the Commission to continue to work so that its future proposal on this matter may prove more ambitious.
The recommendation is the last stage in the procedural process of amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures (Eurovignette). It is the fruit of lengthy consultations and compromises with the various political groups. Charging users for some associated external costs enables Member States to make their national road charging systems more efficient, which means they are better able to manage transport demand. Furthermore, the 'polluter pays' principle helps to make users in the sector more aware of their responsibilities. To conclude, the public will be more supportive if the additional revenue generated from infrastructure and external costs is allocated transparently and effectively, and this would also serve to reduce the external costs of road transport more quickly.
The taxation of heavy goods vehicles, which was debated today immediately prior to the vote, is another example of how what was originally a very good principle has, in the end, remained relatively weak and has lost much of its impact. I think that the taxes collected should have been directed much more towards developing transport infrastructure, but unfortunately, as often happens, the Council really does not have any good ideas in this regard.
Many countries see in all this an opportunity to gain extra tax revenues which can be put to many other uses. It is a very positive development that the adoption of this directive will end the situation in Estonia in which vehicles from other countries do not pay the tax in Estonia, but our vehicles pay in other countries. Even though this report has become weaker in many respects during the proceedings, and that Parliament has had to give in on several provisions, this is still a big step forward, and I feel that I must give it my full support.
I voted in favour of the report. It is a compromise based on the 'polluter pays' principle, in other words, the principle of making it possible to charge for certain external costs of transport, in the form of pollution, noise and traffic congestion, for example. Implementing the external costs of transport is a step in the right direction.
in writing. - El Khadraoui has done a great job on this report. The only way that we can make progress in fighting climate change is responsible reports such as this one which hold those accountable who cause the most pollution and which is why I was able to support it.
The charging of heavy goods vehicles for the use of certain infrastructures, under the terms of the European Parliament document voted on in plenary today, represents an increase in costs related to the movement of this type of transport. The Eurovignette is a measure which penalises the outlying countries of the EU at a time when those countries are undergoing a period of economic and financial difficulty, whilst, at the same time, providing additional revenue for the countries of central Europe.
The review of the directive in line with Parliament's position will have considerable negative effects on competitiveness and economic development for several Member States, such as Portugal. While acknowledging that the final text adopted today in Strasbourg is less negative than the text that was previously agreed in parliamentary committee, the imposition of this charge will still become a reality and will mean an increase in existing costs for the outlying countries of the EU.
For these reasons, as a matter of national interest and as a member of Parliament's Committee on Transport and Tourism, I voted against the document tabled in plenary.
in writing. - I abstained on the Eurovignette vote today. I abstained because, in the case of Catalonia, what is proposed would penalise a lot of small and medium enterprises that do not have the option of putting goods and products on trains - in particular, because of the difference of gauge, which constitutes a physical barrier to completion of the Internal Market - and would damage their business greatly.
Any new EU rules on charging heavy goods vehicles must maintain a balance between the environmental needs and economic interests of the new Member States. Lithuania is a valuable transit country for Europe. Freight transportation and hard working lorry drivers have become synonymous with our country. According to data from the Lithuanian Road Administration, the number of heavy goods vehicles on principle routes has tripled in the last decade and they are helping to form the backbone of our economy. Lithuania has already been racked by the financial crisis and a rise in transport costs would be a heavy blow. I agree with the rapporteur that the Member States should be given opportunities to make their national road charging systems more efficient.
I am familiar with the issues of pollution mentioned in this report and I take them very seriously, but additional charges for air and noise pollution are not the answer. The problem is much greater than the report suggests. In many EU Member States, road infrastructure is in need of further development. At the same time, in Lithuania, the funding earmarked for road management and development has dropped by more than 20% in the last few years.
I endorsed adoption of the directive. I think the decision to extend the financing of Eurovignettes by external costs, in other words, by the costs of environmental pollution and noise, is more advisable than the previous version, which was restricted only to covering the costs of road infrastructure. The directive is favourable to transit countries, so MEPs from Poland should be particularly keen on its adoption.
It is also worth stressing the fact that the charges are to be lower the higher the ecological category of the heavy goods vehicle. Fortunately, vehicles with a maximum permissible laden weight of 3.5-12 tonnes and car drivers will be exempt from the charges. The structure of tolls will depend on the time of day, which, in my opinion, will help to discourage people from using sections of road which are at risk of congestion during peak periods.
Another important provision of the directive is the one which concerns the way in which income from tolls is spent. This money is to be reinvested in transport infrastructure of any kind, while a minimum of 15% of the revenues are to be earmarked for TEN-T projects. I think we also need long-term measures which will bring about convergence in the methods which all charging systems of the Member States use to calculate external costs. This could guarantee transparency in the signals given to the European road haulage sector.
In the light of positive experiences in Switzerland since the introduction of the performance-based HGV levy in 2001, there are no objections to the new directive. Journey numbers have fallen by 10% in Switzerland since 2001, while the quantity of goods transported has risen by 60% and it has proven possible to reduce emissions - a win-win scenario. The earmarking of revenues is aimed at promoting acceptance by the public and reducing external road transport costs.
I voted against the text presented by the rapporteur, Mr El Khadraoui, which permits the levy of a surcharge for air and noise pollution caused by heavy goods vehicles. While I agree with the 'polluter pays' principle, levying additional motorway toll charges on international road traffic, particularly without the obligation to use the revenues for investment in infrastructure improvements, is somewhat questionable at a time of economic crisis. Moreover, the adopted text does not help those Member States, such as Italy, that suffer geographical barriers, making it more costly for them to transport goods for import and export.
This report has been adopted, taking into account the fact that, during the necessary negotiations, the rapporteur had the opportunity to ensure that a review clause would be included in the regulation, concerning the possibility of introducing new models covering a variety of environmental goods following an implementation report by the Commission. This review should take place by 2013. In addition, the possibility of providing estimates was included, enabling gaps to be filled in cases where Member States have not submitted their data on time.
A scientifically sound approach to the shortage of resources and to the ecosystem is crucial to the sustainable economic development of the European Union. Environmental economic accounts provide a significant database for environmental policy decisions. The need for these accounts arises because of the crucial functions the environment has in terms of economic performance and ensuring the welfare of the European Union's citizens. These functions include providing natural resources for production and consumption activities, waste absorption by environmental media and environmental services offering life support. It is of paramount importance that these economic and environmental accounts are actively used in all relevant EU policy making as a key input to impact assessments, action plans, legislative proposals and other significant products of the policy process.
I voted in favour of this report. The environmental accounts show the interaction between business, household and environmental factors. This is why they must contribute to policy evaluation, particularly by making available data about the environmental impact of economic activities.
Politics is all about finding the best possible solutions to any problems that arise ... How can this be achieved, however, if the problems and their potential solutions are not fully understood? This is a fundamental issue in particular, but not solely, for environmental policy. Political decision makers must therefore have at their disposal data that is both reliable and as exhaustive as possible on the modern world and the environmental situation. That was the conclusion reached by the European Council in June 2006, when it called on the European Union and its Member States to extend the national accounts to key aspects of sustainable development. I welcome this initiative and the European Commission's proposal, as it will help improve our knowledge of air emissions, environmental taxes, and so on.
I voted in favour of this report. A sound assessment of European environmental policy is only possible if reliable data is available. Hitherto at EU level, key policy initiatives for environmental accounts include the Sixth Environmental Action Programme, the EU sustainable development strategy and various sectoral policy initiatives related to the Cardiff process, covering areas such as climate change, sustainable transport, nature and biodiversity, health and the environment, natural resource use and waste management and the international dimension of sustainable development. In its June 2006 conclusions, the European Council called on the Union and its Member States to extend the national accounts to key aspects of sustainable development. National accounts should therefore be supplemented with integrated environmental economic accounts providing data that is fully consistent. To this end, it is necessary for every Member State to collect harmonised and comprehensive data and for the system to be fully harmonised at EU level.
A sound assessment of European environmental policy is only possible if reliable data is available. Consequently, mandatory data collection by Member States is necessary. Environmental data currently available at European level should be expanded in the medium term by adding information to facilitate policy assessment. Recycling and prevention of waste, air emissions and climate change, as well as sustainable consumption and production, would be monitored much more easily if high quality data were available about the interaction between environmental and economic factors. While this information can be gleaned from environmental accounts, it is essential for this purpose to ensure the cooperation of all Member States and full data harmonisation at EU level.
The desired objectives should therefore be set out more coherently and the future direction to be taken clearly established with regard to the development of environmental economic accounts. These accounts should contribute to policy evaluation, particularly by making data available concerning the environmental impact of economic activities. The relevant information could provide an extremely valuable basis for the purposes of environmental policy making.
I welcome Mr Leinen's proposal and voted in favour of it. European environmental policy is becoming increasingly important in the light of the economic crisis and the EU 2020 strategy, and a sound assessment of that policy is only possible if reliable data is available. Environmental data are the only means of assessing environmental policy, and they should be supplemented in the medium term by additional reliable data.
Furthermore, the data could be monitored more easily if high quality information were available regarding the interaction between environmental and economic factors: environmental economic accounts could contribute to policy evaluation by making available data concerning the environmental impact of economic activities. Such information will be extremely valuable for the purposes of environmental policy making. Member States will have to use common methods, classifications and rules laid down in a binding common framework, and in that respect, it is very much to be hoped that these new measures will not involve any additional costs or more red tape. As the rapporteur maintains, this proposal for a regulation is a step towards more comprehensive environmental accounting.
For the sake of sustainable development, it is vital to make the right decisions on matters of environmental policy, namely, those based on reliable data. I therefore support and welcome the proposal for a regulation of Parliament and of the Council on European environmental economic accounts, as I believe that this will contribute to policy evaluation, particularly by making data available concerning the environmental impact of economic activities.
Measuring the air quality in our cities and performing an in-depth analysis of that measurement would be a step towards more transparent policy making. Although it relates to chemical and physical factors which, at first glance, are of little use in communication between politicians and voters, this indicator is, in fact, the result of numerous economic decisions: it indicates the concentration of polluting economic activities, the composition of the energy mix used for productive activities and for heating homes and offices, the use of motor vehicles and the management of road infrastructure and traffic, the insulation of buildings and the quality of the materials used, and the existence or otherwise of green spaces, to cite just a few examples. Air quality also has a significant impact on health expenditure, and particularly on expenditure on respiratory and oncology units. It is very clear, then, that an environmental indicator can be turned into an economic and political indicator. Furthermore, it can point to new mechanisms for discouraging irresponsible behaviour and for financing worthy projects. These links help politicians to take better decisions in the public interest. The first step is to establish the correct methods, and it is good that it is being taken.
This proposed regulation dates back to a decision of the European Council in June 2006. At the time, the EU decided to extend existing national accounts, and the statistical data to be compiled, to key aspects of sustainable development. To supplement national accounts and data, the Commission proposed a regulation to establish European environmental economic accounts.
In compliance with the Commission's proposal, Member States should therefore be provided with a methodology, common standards, definitions, classifications and accounting rules, which should be put together within a binding framework for each of them. While I think that priority should be given firstly to data already available (that is, collected at regional, national and European level), I believe that if the need arises for additional modules, which does not entail unnecessary bureaucracy or additional costs, in this case, Eurostat should be allowed to gather data from Member States with a view to setting up environmental economic accounts at European level.
It is for this reason that I also welcomed the introduction of these new European environmental economic accounts, and proposed that their scope should be extended to other modules.
I voted in favour of the report on EU environmental economic accounts as I believe that there need to be indicators for sustainable development and public welfare, beyond gross domestic product (GDP), that enable the evaluation of European environmental policy.
In the words of the rapporteur, 'Environmental economic accounts should contribute to policy evaluation, particularly by making available data concerning the environmental impact of economic activities'. This idea is important, and is indeed the only way of obtaining concrete data about the real impact of environmental policy. If, on the one hand, economic growth cannot neglect the environment, it is also true that environmental policy cannot neglect or lose sight of economic activity and the competitiveness of European business and industry. I always see the problem of sustainable development through this prism, whereby economic growth and respect for the environment are necessarily two sides of the same coin. Europe cannot and must not forget this, especially at the present time.
On 28 September 2009, the Commission released a communication entitled 'GDP and beyond: Measuring progress in a changing world', proposing measures for the creation of a database of EU environmental accounts, with a view to better public debate and better-supported decision making. By the end of 2013, the Commission should table a report addressing issues such as the situation of our forests and how depleted our fisheries resources are. To this end, we need a credible and up-to-date statistical basis, to be created under this regulation. The legal framework created with this proposal will allow the EU to assess environmental economic accounts, taking sustainable development into consideration. It has never been so vital to pay attention to the dichotomy between the environment and the economy. I voted in favour of this report because, besides making it possible to reach policy decisions that are more comprehensive and reasoned, it echoes the proverb 'we do not inherit the earth from our ancestors, we borrow it from our children'. It is vital that we bequeath a healthy environment to future generations.
The definition and provision of descriptive indicators and statistics that allow the development of economic and environmental factors to be monitored, along with possible interactions between these factors, is unquestionably a useful tool for supporting strategic planning, defining public policy and outlining ways towards sustainable development. Moreover, as the rapporteur states, the data that is obtained can, and should, contribute to policy evaluation, enabling assessment of the environmental impact of economic activities. The information obtained could be extremely valuable for the purposes of environmental policy making. This proposal for a regulation provides only for the collection and compilation of data regarding air emissions, environmental taxes applicable to economic sectors, and economic material flow accounting. More data could be gleaned from other areas. The rapporteur also mentions something to this effect, suggesting that pilot studies into their practical application should be carried out. It should, however, be borne in mind that the national statistical systems and their costs will need to be adapted. The Commission seems to take this fact into account in its proposal, even if only partially, by providing for derogations to Member States if it is necessary to make major adjustments.
This proposal for a regulation only makes provision for the collection and compilation of data regarding air emissions, environmental taxes applicable to economic sectors, and economic material flow accounting. More data could be gleaned from other areas. The rapporteur also mentions something to this effect, suggesting that pilot studies into their practical application should be carried out.
However, the definition and provision of descriptive indicators and statistics that allow the development of economic and environmental factors to be monitored, along with possible interactions between these factors, is unquestionably a useful tool for supporting strategic planning, defining public policy and outlining ways towards sustainable development.
The data that is obtained can, and should, contribute to policy evaluation, enabling assessment of the environmental impact of economic activities. The information obtained could be extremely valuable for the purposes of environmental policy making.
It should, however, be borne in mind that the national statistical systems and their costs will need to be adapted. The Commission seems to take this fact into account in its proposal, even if only partially, by providing for derogations to Member States if it is necessary to make major adjustments.
Environmental economic accounts should contribute to policy evaluation, particularly by making data available on the environmental impact of economic activities. Such information could be extremely valuable for the purposes of environmental policy making. Recycling and the prevention of waste, air pollution and climate change, as well as sustainable consumption and production, could be monitored much more effectively if high quality data were available regarding the interaction between environmental and economic factors.
In my opinion, collection of the relevant data, which has been voluntary so far, should become mandatory. Moreover, the introduction of a common framework in this area on the collection, processing, transfer and evaluation of European environmental economic accounts would facilitate the political evaluation of European environmental policy.
Under the Treaty of Amsterdam, a great deal of attention was paid to the interaction between economic policy and environmental policy. That is why factors such as sustainable transport and energy resources have become key elements in other sectoral policies, too. Indeed, back in 2006, the European Council called on the Member States to extend the national accounts to key aspects of sustainable development, in order to provide the most consistent data possible. I voted in favour of this proposal for a regulation because I believe it can facilitate the work of national statistics offices by enabling them to compile harmonised and timely environmental accounting data. In this respect, the adoption of a European legal basis for the collection of data on environmental economic accounts will mean that estimates can be provided at European level regarding the existing interaction between economic and environmental factors. Lastly, I hope that this instrument will be seen as further confirmation of the leading role played by the European Union internationally with regard to environmental accounts.
I voted against the Leinen report which, in the guise of so-called environmental statistics, unleashes an avalanche of information requiring a huge amount of bureaucracy, and all this in the name of green evangelicalism.
Environmental economic accounts should contribute to policy evaluation, particularly by making available data concerning the environmental impact of economic activities. Such information could be extremely valuable for the purposes of environmental policy making. In its June 2006 conclusions, the European Council called on the EU and its Member States to extend the national accounts to key aspects of sustainable development. This Commission proposal for European environmental economic accounts is a valuable contribution to this political approach. A sound assessment of European environmental policy is only possible if reliable data is available. Mandatory data collection by the Member States is therefore necessary. Environmental data currently available at European level should be expanded in the medium term to facilitate policy assessment. Recycling and waste prevention, air emissions and climate change, sustainable consumption and production could be monitored much more effectively if high quality data were available regarding the interaction between environmental and economic factors. I abstained from the vote on this document because I do not believe that such information can be gleaned purely from environmental accounts. It is essential to ensure the cooperation of all Member States and full harmonisation at EU level.
in writing. - I voted for this report. Environmental economic accounts should contribute to policy evaluation, particularly by making data available on the environmental impact of economic activities. Such information could be extremely valuable for the purposes of environmental policy making.
A sound assessment of European environmental policy is only possible if reliable data is available. Mandatory data collection by the Member States is therefore necessary. We refer, in particular, to the collection of data regarding air emissions, environmental taxes applicable to various economic sectors and macro-economic material flow accounting. In our view, environmental economic accounts should contribute to policy evaluation, particularly by making available data concerning the environmental impact of economic activities. Such information could be extremely valuable for the purposes of environmental policy making. We agree that a verification clause should be introduced and that the Commission should report regularly on the implementation of the regulation in practice. We believe it is important to verify the reliability and comparability of the data in order to be able to make improvements and guarantee a high standard of environmental accounting. Due account should also be taken of the development of new modules and experience acquired in the course of pilot studies. The verification report should be regarded as an opportunity to adjust the regulation in the light of fresh developments and experiences.
I believe that a better range of statistics on the environmental consequences of the policies of Member States and the EU is needed, as well as on accounting for certain taxes that support environmental policies. It is unfortunate that statistics and taxes are lumped together under 'environmental accounting'. The aim of this assimilation is to implement the climate market and its stock rights relating to pollution. The delegation of powers to the Commission is also heading in this direction. I voted in favour as I support the idea of the necessary statistical instruments, although I reject the policies that they serve.
There needs to be agreement on how to prepare model statistics on the environmental impact of EU and Member State policies as well as on tax accounting which supports certain environmental policies. That much is obvious.
It is, however, regrettable that statistics and taxes are included indiscriminately in 'environmental accounting'. The reason behind such a lack of discrimination is the implementation of the climate package and its market trading in pollution rights. The delegation of powers to the Commission is also moving in the same direction.
And yet I am voting in favour of it. I want to validate the notion of necessary statistical instruments even if I reject the policies that they may serve.
It is vital that environmental economic accounts contribute to policy evaluation, making available data concerning the environmental impact of economic activities. Such information could be extremely valuable for the purposes of environmental policy making. We need to know how to define the aim and purpose of this proposal for a regulation, together with its contribution to the overall 'GDP and beyond' strategy. This regulation provides only for the collection and compilation of data regarding air emissions, environmental taxes applicable to economic sectors, and economic material flow accounting. This is a first step towards developing more comprehensive environmental accounting since, according to the competent European and national statistics offices, it is only in these areas that data for the whole of Europe is currently available. It is therefore necessary to continue to make advances so that statistical data on the environment is increasingly reliable and forthcoming.
in writing. - Recycling and prevention of waste, air emissions and climatic change, and sustainable consumption and production, could be monitored much more effectively if high quality data were available regarding the interaction between environmental and economic factors. The relevant data collection, which, until today, was made on a voluntary basis at EU level, should become therefore mandatory. Moreover, environmental data currently available should be expanded in the medium term to facilitate the necessary policy assessment of the European environmental policy. I agree with the rapporteur's position and I voted in favour.
A proper and sound assessment of European environmental policy is only possible if reliable data is available. Recycling, air emissions, climate change, sustainable consumption and production must be monitored continuously in order to achieve progress in these areas across the whole of Europe. A system for preparing environmental economic accounts is one of the measures that would aid the collection and compilation of data regarding air emissions, environmental taxes applicable to various economic sectors and macro-economic material flow accounting. However, the binding nature of this system creates an additional administrative burden. Therefore, when introducing such a system, it is necessary to properly assess the impact of its application, set out the desired objectives more specifically and establish clearly the future direction to be taken with regard to environmental economic accounts. Attention should be drawn to the fact that Eurostat will be granted the main supervisory and liability functions in these areas. The implementation of the functions mentioned requires sufficient human and financial resources. However, we must consider whether the European Union budget is sufficient to allocate additional financial resources to increase and maintain the bureaucratic apparatus.
The aim of the proposal for a regulation on European environmental economic accounts is to provide instruments for use in achieving certain important objectives, such as developing a European environmental accounting strategy and extending the work of the statistics offices, which provide accounting data to administrative bodies. I voted in favour of the text because I believe it is important for sustainable development purposes to incorporate environmental topics in EU policies and to have national accounts and a European programme with integrated economic and environmental accounting in the areas of transport, recycling and prevention of waste, air emissions, climate change, and sustainable production and consumption.
In 2006, the Council invited the EU and the Member States to extend their national accounts to the main aspects of sustainable development, proposing short- and medium-term methods to develop global indicators that could lead to better public debate and contribute to decision making based on the economic impact of the environmental measures to be implemented. I voted in favour of this report as I agree with this first step towards developing environmental accounting that is more comprehensive, since, according to the relevant European and national statistics offices, it is only in these areas that data for the whole of Europe is currently available. New priority modules, on which work is currently in progress and for which relevant data is likely to be available soon, should be identified in a working plan, and this data should also be submitted, especially data on the environmental impact of economic activities. Recycling and waste prevention, atmospheric emissions and climatic change, and sustainable consumption and production could be monitored much more effectively if high quality data were available regarding the interaction between environmental and economic factors. These data could act as an important aid to taking decisions on environmental measures.
in writing. - (IT) In 2006, the European Council invited the European Union and its Member States to extend statistical data to sustainable development and to existing national accounting data. In its 2009 report entitled 'GDP and Beyond: Measuring Progress in a Changing World', the Commission itself proposed various measures to be adopted in the short and medium term concerning the definition of general indicators to create a more reliable knowledge base for better public debate and more appropriate political action. In particular, it also touched upon aspects concerning Europe's environmental economic accounts.
An in-depth assessment of European environmental economic accounts can only be made on the basis of reliable data and therefore, Member States should be equipped with common methodology and standards, definitions, classifications and accounting rules which should be developed in a framework which is binding on all States. I am voting in favour of the proposal because the objectives to be pursued and the future direction to be taken regarding environmental economic accounts need to be clearly set out, and so that these accounts can constitute an indispensable basis for environmental economic decision making.
in writing. - In order to ensure sustainable development and appropriate environmental policies at EU level, it is essential that policy makers are provided with reliable data on the environmental impact of economic activities. I support this resolution as it lays out a number of effective measures for the collection of more comprehensive data. If the EU is serious about increasing recycling, reducing waste and limiting air emissions and climate change, then it must take action. The most effective way to achieve European goals in relation to sustainable development and environmental policies is through full cooperation across all Member States. Therefore, mandatory data collection on the impact of economic activities by Member States is necessary. The more accurate and reliable the information provided is, then the better our environmental policies will be.
If a sustainable development policy is to have the desired effect, there needs to be enough information available for the decision-making process to facilitate the adoption of considered solutions. The Member States therefore need to assemble a wide range of indicators that together provide an overall picture of the EU in terms of the environment. This is the aim of the Commission proposal to Parliament and the Council, subject to assessment by Parliament. For these reasons, I voted for this report.
in writing. - We voted in favour. The proposal creates environmental economic accounts as satellite accounts to ESA 95 by providing methodology, common standards, definitions, classifications and accounting rules, intended to be used for compiling environmental economic accounts. At the initial stage, the environmental accounts to be compiled within the common framework shall be grouped in the following modules: a module for air emissions accounts; a module for environmentally related taxes by economic activities; a module for economy-wide material flow accounts. On the basis of our amendments adopted in the Committee on the Environment, Public Health and Food Safety, the compromise negotiated with the Council contains, in addition to the accounts initially proposed, a requirement for the Commission to report by the end of 2013 and examine extension of the accounts to cover material stocks (and not only flows) as well as eco-system services. Agreement on this requirement for Member States to provide data with harmonised methodology on environmental economy is actually a positive concrete step in the 'beyond GDP' process.
National accounts cover environmental considerations based on economic performance and the creation of prosperity. Under the Commission proposal, they are to provide a source of data on air emissions and environmental taxes. The environmental accounts are intended to only show the interactions. Sustainable development in the EU requires a reasonable behaviour when it comes to the ecosystem and increasing shortages of resources. The citizens must be informed of environmental impacts resulting from economic activities.
I voted in favour of the report by Mr Leinen. In fact, environmental and sustainability policies have recently taken on a particular relevance, making people pay greater attention to the integration of economic and environmental policies. Climate change, sustainable transport, nature, biodiversity, the use and exploitation of raw materials and natural resources, as well as waste management, have increased their importance exponentially in the policies of Member States. For this reason, we can only assess European environmental policies and the related strategies adopted within the EU in a serious and rigorous way if reliable data are provided.